Exhibit 10.1

TRIPLE NET SPACE LEASE

(MULTI-TENANT)

between

BERNARDO SUMMIT LLC,

a California limited liability company,

as

LANDLORD

and

LIONBRIDGE TECHNOLOGIES, INC.,

a Delaware corporation,

as

TENANT

for

PREMISES

At

The Summit

SUITE B, BUILDING 5

SAN DIEGO, CALIFORNIA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE I   SUMMARY OF BASIC LEASE INFORMATION    1 ARTICLE II
  PREMISES    4   Section  2.01     Demise of Premises    4   Section  2.02    
Common Area    4   Section  2.03     Parking    5 ARTICLE III   TERM    5  
Section  3.01     Lease Term    5   Section  3.02     Option to Extend.    5
ARTICLE IV   RENT; TRIPLE NET LEASE    7   Section  4.01     Base Rent    7  
Section  4.02     First Payment of Rent    8   Section  4.03     Absolute Triple
Net Lease    8   Section  4.04     Additional Rent    8   Section  4.05    
Operating Expenses; Insurance Expenses    9   Section  4.06     Tenant’s Right
to Review Supporting Data    12   Section  4.07     Security Deposit    14
ARTICLE V   USE    15   Section  5.01     Permitted Use and Limitations on Use
   15   Section  5.02     Compliance with Laws    15   Section  5.03    
Delivery of Premises    16   Section  5.04     Building Security    17  
Section  5.05     Rules and Regulations    17   Section  5.06     Defective
Condition at Delivery Date    17



--------------------------------------------------------------------------------

                 Page ARTICLE VI  

MAINTENANCE, REPAIRS AND ALTERATIONS

   18  

Section  6.01

    Maintenance of Premises and Building    18  

Section  6.02

    Maintenance of Project Common Areas    19  

Section  6.03

    Alterations, Additions and Improvements    20  

Section  6.04

    Covenant Against Liens    21

ARTICLE VII

 

INSURANCE

   21  

Section  7.01

    Property/Rental Insurance for Premises    21  

Section  7.02

    Property Insurance for Fixtures and Inventory    22  

Section  7.03

    Landlord’s Liability Insurance    22  

Section  7.04

    Tenant’s Liability Insurance    22  

Section  7.05

    Evidence of Insurance    23  

Section  7.06

    Mutual Waiver of Claims and Subrogation Rights    23  

Section  7.07

    Indemnification and Exculpation    23

ARTICLE VIII

 

DAMAGE OR DESTRUCTION

   24  

Section  8.01

    Destruction of the Premises    24  

Section  8.02

    Waiver of Civil Code Remedies    26  

Section  8.03

    No Abatement of Rentals    26  

Section  8.04

    No Liability for Tenant’s Alterations or Personal Property    26

ARTICLE IX

 

REAL PROPERTY TAXES

   26  

Section  9.01

    Payment of Taxes    26  

Section  9.02

    Proration for Partial Years    28  

Section  9.03

    Personal Property Taxes    28

ARTICLE X

 

UTILITIES

   28

ARTICLE XI

 

ASSIGNMENT AND SUBLETTING

   29



--------------------------------------------------------------------------------

                 Page  

Section 11.01

    Landlord’s Consent Required    29  

Section 11.02

    Tenant Affiliates    29  

Section 11.03

    No Release of Tenant    29  

Section 11.04

    Excess Rent    30  

Section 11.05

    Information to be Provided    30

ARTICLE XII

 

DEFAULTS; REMEDIES

   30  

Section 12.01

    Defaults    30  

Section 12.02

    Remedies    31  

Section 12.03

    Default by Landlord    32  

Section 12.04

    Late Charges    33  

Section 12.05

    Landlord’s Right to Perform Tenant’s Obligations    33

ARTICLE XIII

 

CONDEMNATION OF PREMISES

   33  

Section 13.01

    Total Condemnation    33  

Section 13.02

    Partial Condemnation    33  

Section 13.03

    Award to Tenant    34

ARTICLE XIV

 

ENTRY BY LANDLORD

   34

ARTICLE XV

 

ESTOPPEL CERTIFICATE

   35  

Section 15.01

    Tenant’s Statement    35

ARTICLE XVI

 

LIMITATIONS ON LANDLORD’S LIABILITY

   35

ARTICLE XVII

 

GENERAL PROVISIONS

   36  

Section 17.01

    Severability    36  

Section 17.02

    Agreed Rate Interest on Past-Due Obligations    36  

Section 17.03

    Time of Essence    36  

Section 17.04

    Submission of Lease    36  

Section 17.05

    Incorporation of Prior Agreements and Exhibits    36



--------------------------------------------------------------------------------

                 Page  

Section 17.06

    Notices    37  

Section 17.07

    Waivers    37  

Section 17.08

    Recording    37  

Section 17.09

    Surrender of Possession; Holding Over    38  

Section 17.10

    Cumulative Remedies    39  

Section 17.11

    Covenants and Conditions    39  

Section 17.12

    Binding Effect; Choice of Law    39  

Section 17.13

    Lease to be Subordinate    39  

Section 17.14

    Attorneys’ Fees    40  

Section 17.15

    Signs    40  

Section 17.16

    Merger    41  

Section 17.17

    Quiet Possession    41  

Section 17.18

    Easements    41  

Section 17.19

    Authority    42  

Section 17.20

    Force Majeure Delays    42  

Section 17.21

    Hazardous Materials    42  

Section 17.22

    Modifications Required by Landlord’s Lender.    44  

Section 17.23

    Brokers    44  

Section 17.24

    Survival    44  

Section 17.25

    List of Exhibits    44



--------------------------------------------------------------------------------

This Triple Net Space Lease (the “Lease”), dated as of the date first written in
the Summary of Basic Lease Information set forth in Article I below (the
“Summary”), is made by and between BERNARDO SUMMIT LLC, a California limited
liability company (“Landlord”) and LIONBRIDGE TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”).

ARTICLE I

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

Date:   February 25, 2009

Premises

(Article II).

 

Premises:

  An approximately 43,768 rentable square feet of space comprising of Suite B of
the Building, as further set forth in Exhibit A.

Building:

  That certain Building commonly known as Building 5 located at 16550 West
Bernardo Drive in San Diego, California 92127.

Lease Term

(Article III).

 

Initial Term:

  Thirty-six (36) months, commencing on the Commencement Date and ending on the
Expiration Date, unless extended or terminated as provided for herein.

Commencement Date:

  April 1, 2009.

Expiration Date:

  The day before the third anniversary of the Commencement Date.

Option(s) to Extend:

  Tenant is given one (1) option to extend the Lease Term (“Option to Extend”)
for a period of thirty-six (36) months (the “Extended Term”) immediately
following the date on which the initial Lease Term would otherwise expire.

Base Rent

(Section 4.01):

 



--------------------------------------------------------------------------------

Lease Year

   Annual Base Rent    Monthly Installment
of Base Rent    Monthly Base Rent
Rate per Square Foot
of Rentable Area

1

   $ 498,955.20    $ 41,579.60    $ 0.95

2

   $ 514,711.68    $ 42,892.64    $ 0.98

3

   $ 530,468.16    $ 44,205.68    $ 1.01

 

Extended Term

    4-6   Fair Market Rent (as defined in Section 3.02 below)

Tenant’s Share

(Section 4.05).

  Tenant’s Building Share: 43.4%   Tenant’s Project Share: 8.74%

Security Deposit:

(Section 4.07):

  $62,150.56

Permitted Use

(Article V):

  General office and testing use only, consistent with an industrial building.

Parking Spaces

(Section 2.03):

  Four (4) parking spaces per one thousand (1,000) square feet of Rentable Area
within the Premises

Broker(s)

(Section 17.23):

 

Representing Landlord:

  CBRE.

Representing Tenant:

  CresaPartners. Tenant Improvement Allowance   (Section 2 of Exhibit C):  
Landlord shall provide a Tenant Improvement Allowance of up to $706,520.00 (i.e.
$15 per square foot of Rentable Area plus an additional $50,000.00). Subject to
the terms of Section 2.2 of the Work Letter Agreement attached hereto as Exhibit
C, Tenant may request an “Additional Tenant Improvement Allowance” in the amount
of $218,840.00 (i.e. $5 per square foot of Rentable Area in the Premises. This
“additional Tenant Improvement Allowance,” together with interest thereon at



--------------------------------------------------------------------------------

  the rate of seven percent (7%) per annum, shall be amortized over the Lease
Term and added to the Base Rent.

Tenant’s Representative

(Section 5.1 of Exhibit C):

  Mike Labonte of CresaPartners.

Landlord’s Representative

(Section 5.2 of Exhibit C):

  Janette Sammartino.



--------------------------------------------------------------------------------

ARTICLE II

PREMISES

Section 2.01 Demise of Premises

Landlord hereby leases to Tenant and Tenant leases from Landlord for the Lease
Term, at the rental, and upon all of the terms and conditions set forth herein,
certain space consisting of approximately Forty-Tree Thousand Seven Hundred
Sixty-Eight (43,768) rentable square feet of space (“Premises”), which Premises,
commonly referred to as Suite B, comprise a portion that certain Building
sometimes known as “Building 5” located at 16550 West Bernardo Drive, San Diego,
California 92127 (“Building”) which is one of a number of free standing, office
and research and development Project Buildings (“Project Buildings”) on real
property situated in the City of San Diego, County of San Diego, State of
California and commonly known as The Summit. The Premises are more particularly
described and depicted herein in Exhibit “A.” Landlord reserves the right to
access and use the restrooms and janitor, telephone and electrical closets (as
well as the space above any dropped ceilings) for cabling, wiring, pipes and
other Building system elements. The rentable square footage of the Premises,
Building and other Project Buildings (the “Rentable Area”) has been determined
and certified by Landlord’s architect pursuant to BOMA standards ANSIZ65.1-1996.
The Premises, the Project Buildings and appurtenances described herein,
including Common Area (defined below), and all other improvements at The Summit
together with the land on which the same are located are together designated as
the project (“Project”).

Section 2.02 Common Area

During the Lease Term, Tenant shall have the non-exclusive right to use those
portions of the Common Area which are provided, from time to time, for use in
common by Landlord, Tenant and/or other tenants of the Project. Landlord
reserves the right, in its sole discretion, to modify the Common Area
(including, without limitation, increasing or reducing the size thereof, adding
additional or removing building structures, facilities or other improvements, or
changing the use, configuration and elements thereof), to designate certain
areas for the exclusive use of Landlord and/or certain tenants of the Project,
and to close or restrict access of certain areas from time to time for repair,
maintenance or construction or to prevent a dedication thereof; provided that
(i) Tenant nevertheless shall have reasonable access to the Premises and to
parking areas serving the Building, and (ii) any such modifications, when
completed, shall not unreasonably interfere with or restrict Tenant’s access to
or possession or use of the Premises. Landlord further reserves the right to
establish, repeal and amend from time to time rules and regulations for the use
of the Common Area and to grant easements or other rights to use the Common Area
to others; provided that no amendment to the rules and regulations shall
unreasonably interfere with or restrict Tenant’s access to or possession or use
of the Premises or unreasonably and materially increase Tenant’s Share of
Operating Expenses; and provided further that, to the extent of any conflict
between an express provision of this Lease (other than the attached Rules and
Regulations) and such Common Area rules and regulations, this Lease shall
control. The “Common Area” shall consist of Project Common Area and Building
Common Area (as defined below). The “Project Common Area” shall mean all
portions of the Project other than the Project Buildings, including landscaping,
sidewalks, walkways, driveways, curbs, parking lots (including striping),
roadways within the Project, sprinkler systems, lighting, surface water



--------------------------------------------------------------------------------

drainage systems, as well as additional or different facilities as Landlord in
its sold discretion may from time to time designate or install or make available
for the use by Tenant in common with others. The “Building Common Area” shall
mean those portions of the Building designated as such from time to time by
Landlord in its sole discretion, including, without limitation, all mechanical
areas, pipe, cabling and wiring shafts, together with their respective enclosing
walls, as well as, to the extent not leased to any tenant or occupant of the
Building, all entrances, other lobbies, common corridors and hallways,
restrooms, janitor closets, telephone closets, electric closets and other public
or common areas located in the Building.

Section 2.03 Parking

Landlord shall provide Tenant with the number of parking spaces set forth in the
Summary at no additional charge, except to the extent included in Operating
Expenses pursuant to Section 4.05 below. The parties acknowledge that the
parking spaces shall not be designated for Tenant’s use but shall instead be
available to Tenant and Tenant’s customers on an unreserved, non-designated
non-exclusive first come-first serve basis. Landlord shall have no liability for
the use of any such parking spaces by anyone (besides Landlord) other than
Tenant or Tenant’s visitors. In the event Landlord elects or is required by any
law to limit or control parking at the Building or the Project, whether by
validation of parking tickets or any other method of assessment, Tenant, at its
cost, agrees to participate in such validation or assessment program under such
reasonable rules and regulations as are from time to time established by
Landlord. Except as otherwise expressly provided herein, all costs and expenses
associated with parking areas serving the Project shall be included in Operating
Expenses.

ARTICLE III

TERM

Section 3.01 Lease Term

The term of this Lease (the “Lease Term”) shall commence on the Commencement
Date set forth in the Summary (the “Commencement Date”), and shall expire,
unless sooner terminated as provided for herein, on the Expiration Date set
forth in the Summary (the “Expiration Date”). At any time following the
Commencement Date, Landlord may deliver to Tenant a Memorandum of Commencement
of Lease Term substantially in the form attached hereto as Exhibit B as a
confirmation of the information set forth therein, which Tenant shall execute
and return to Landlord within fifteen (15) business days after receipt thereof.

Section 3.02 Option to Extend.

(a) Exercise

The Option(s) to Extend set forth in the Basic Lease Information, if any, may be
exercised by Tenant, if at all, only by delivery of irrevocable written notice
(the “Option Notice”) to Landlord given not more than twelve (12) months nor
less than six (6) months prior to the end of the initial Lease Term; provided,
however, if, as of the date of delivery of the Option Notice or any day
thereafter on or before the last day of the initial Lease Term, Tenant (i) is in
default under this Lease (beyond the expiration of any applicable notice period
provided under this Lease), (ii) has assigned this Lease to anyone other than an
Affiliate (as defined in



--------------------------------------------------------------------------------

Section 11.02 below) or (iii) has sublet more than fifty percent (50%) of the
Premises to anyone other than an Affiliate, then, at the sole option of
Landlord, the Option Notice shall be totally ineffective, and this Lease shall
expire on the last day of the initial Lease Term, if not sooner terminated.

(b) Extended Term Rent

In the event Tenant exercises its Option to Extend set forth herein, all the
terms and conditions of this Lease shall continue to apply during the Extended
Term, except that the Base Rent payable by Tenant during the Extended Term shall
be equal to one hundred percent (100%) of Fair Market Rent (as defined below),
as determined pursuant to Section 3.03(c) below. “Fair Market Rent” shall mean
the effective rental rate, determined on a per rentable square foot basis, being
charged (including periodic adjustments thereto as applicable during the period
of the Extended Term, to the extent such adjustments are determined to be part
of the Fair Market Rent) in transactions entered into within the twelve (12)
month period immediately preceding the Negotiation Period, for comparable space
in similar buildings in the vicinity of the Building in the Rancho
Bernardo/Carmel Mountain Ranch market area (i.e., building s of a similar age
and quality considering any recent renovations or modernization), with similar
floor plate size and with similar amenities, or, if such comparable space is not
available, then making adjustments in the determination of Fair Market Rent to
reflect the age, quality, layout and amenities of the Premises and the Building,
as contrasted to spaces in other buildings used for comparison purposes, in all
instances taking into consideration: size; location; floor level; leasehold
improvements or allowances provided or to be provided; lease term; extent of
services to be provided; the time that the particular rate under consideration
became or is to become effective; and any other relevant terms or conditions
applicable to both new and renewing tenants, including tenant concessions and
inducements such as (i) the amount of protection received by tenants in
connection with the payment of operating and tax expenses (i.e., base year or
expense stop), (ii) rental abatement concessions being given such tenants, if
any, in connection with such comparable space and in connection with the period
of construction of such space, and (iii) all other tenant inducements and
landlord concessions and payments including, but not limited to, lease takeover
payments, if any, being granted such tenants in connection with such comparable
space, and real estate brokerage commissions (which shall be paid to the
applicable broker or to Tenant if Tenant does not utilize the services of a
broker in connection with such extension). The intent of the parties is that
Tenant will obtain the same rent and other economic benefits that landlords
would otherwise give in comparable transactions and that Landlord will make and
receive the same economic payments and concessions that landlords would
otherwise make and receive in comparable transactions.

(c) Determination of Fair Market Rent

(i) Negotiation. If Tenant timely and properly exercises the Option to Extend,
then, within the first thirty (30) days following the date of delivery of the
Option Notice (the “Negotiation Period”), the parties shall meet in good faith
to negotiate the Base Rent for the Premises during the Extended Term. If, during
the Negotiation Period, the parties agree on the Base Rent for the Premises
during the Extended Term, then such agreed amount shall be the Base Rent payable
by Tenant during the Extended Term.



--------------------------------------------------------------------------------

(ii) Arbitration. In the event that Tenant exercises Tenant’s Option to Extend
in accordance with this Lease and if the parties are unable to agree on the Base
Rent for the Premises within the Negotiation Period, then within ten (10) days
after the expiration of the Negotiation Period, each party shall separately
designate to the other in writing an appraiser to make this determination. Each
appraiser designated shall be a member of the Appraisal Institute and shall have
at least ten (10) years experience in appraising commercial real property in San
Diego County. The failure of either party to appoint an appraiser within the
time allowed shall be deemed equivalent to appointing the appraiser appointed by
the other party, who shall then determine the Fair Market Rent for the Premises
for the Extended Term. Within five (5) business days of their appointment, the
two designated appraisers shall jointly designate a third similarly qualified
appraiser. The third similarly qualified appraiser will not have worked in any
capacity for either party over the immediately preceding five (5) full years.
Within thirty (30) days after their appointment, each of the two appointed
appraisers shall submit to the third appraiser a sealed envelope containing such
appointed appraiser’s good faith determination of the Fair Market Rent for the
Premises for the Extended Term; concurrently with such delivery, each such
appraiser shall deliver a copy of his or her determination to the other
appraiser. The third appraiser shall within ten (10) days following receipt of
such submissions, then determine which of the two appraisers’ determinations
most closely reflects Fair Market Rent. The determination most closely
reflecting the third appraiser’s determination shall be deemed to be the Fair
Market Rent for the Premises during the Extended Term; the third appraiser shall
have no rights to adjust, amend or otherwise alter the determinations made by
the appraisers selected by the parties, but must select one or the other of such
appraisers’ submissions. The determination by such third appraiser shall be
final and binding upon the parties. Said third appraiser shall, upon selecting
the determination which most closely resembles Fair Market Rent, concurrently
notify both parties hereto in writing. The parties shall share the appraisal
expenses equally. If the Extended Term begins prior to the determination of Fair
Market Rent, Tenant shall pay monthly installments of Base Rent equal to one
hundred percent (100%) of the monthly installment of Base Rent in effect for the
last year of the initial Lease Term. Once a determination is made, any over
payment or under payment shall be reimbursed as a credit against, or paid by
adding to, the monthly installment of Base Rent next falling due.

ARTICLE IV

RENT; TRIPLE NET LEASE

Section 4.01 Base Rent

(a) Monthly Base Rent.

Commencing on the Commencement Date and continuing throughout the Lease Term,
Tenant shall pay to Landlord, without prior notice or demand, base rent (“Base
Rent”) as set forth in the Summary, which shall be payable in monthly
installments, in advance, on or before the first day of each calendar month of
the Lease Term in which Base Rent is due. For purposes hereof, “Lease Year”
shall mean each consecutive twelve (12) month period during the Lease Term;
provided, however, the first Lease Year shall commence on the Commencement Date
and end on the last day of the calendar month immediately preceding the first
anniversary of the Commencement Date, and the second and each succeeding Lease
Year shall commence on the first day of the next calendar month. In the event
that any Lease Year



--------------------------------------------------------------------------------

contains more or less than twelve (12) full calendar months, the annual Base
Rent for such Lease Year shall be multiplied by a fraction, the numerator of
which shall be the number of months in such Lease Year and the denominator of
which shall be twelve (12). In the event that any month in any Lease Year is
less than a full calendar month, the Base Rent and Additional Rent for such
month shall be multiplied by a fraction, the numerator of which shall be the
number of days in such month during the Lease Term and the denominator of which
shall be number of days in such calendar month (e.g., if the Lease Term
commences September 14, the fraction for such month shall be 14/30).

Section 4.02 First Payment of Rent

Tenant shall pay to Landlord Base Rent for the first full calendar month of the
Lease Term, together with Landlord’s estimate of Additional Rent due hereunder
for the first full calendar month of the Lease Term, upon Tenant’s execution of
this Lease.

Section 4.03 Absolute Triple Net Lease

This Lease is what is commonly called an “Absolute Triple Net Lease,” it being
understood that Landlord shall receive the Base Rent set forth in Section 4.01
free and clear of, and in addition to, any and all expenses, costs, impositions,
taxes, assessments, liens or charges of any nature whatsoever, subject to the
exclusions set forth in Section 4.05 below. Tenant shall pay all Rent in lawful
money of the United States of America to Landlord at the notice address stated
herein or to such other persons or at such other places as Landlord may
designate in writing on or before the due date specified for same without prior
demand, set-off or deduction of any nature whatsoever. It is the intention of
the parties hereto that this Lease shall not be terminable for any reason by
Tenant, except as expressly set forth in this Lease, and that Tenant shall in no
event be entitled to any abatement of or reduction in Rent payable under this
Lease, except as herein expressly provided in Articles VIII and XIII. Any
present or future law to the contrary shall not alter this agreement of the
parties.

Section 4.04 Additional Rent

In addition to the Base Rent reserved by Section 4.01, commencing on the
Commencement Date and continuing throughout the Lease Term, Tenant shall pay
(i) Tenant’s Share of Operating Expenses; (ii) Tenant’s Share of Insurance
Expenses; (iii) Tenant’s Share of Real Estate Taxes; and (iv) a management fee
(the “Management Fee”), payable on a monthly basis, in advance, at the same time
and in the same manner applicable to monthly installments of Base Rent, in an
amount equal to three percent (3%) of the then applicable monthly installment of
Base Rent. All of the foregoing payments, together with any and all other
amounts (other than Base Rent), whether or not contemplated, payable by Tenant
pursuant to the terms of this Lease are referred to herein, collectively, as
“Additional Rent,” and Base Rent and Additional Rent are referred to herein,
collectively, as “Rent.”



--------------------------------------------------------------------------------

Section 4.05 Operating Expenses; Insurance Expenses

(a) Definitions

“Operating Expenses” shall mean all expenses, costs and amounts of every kind
and nature which Landlord pays or accrues (whether obligated to do so or
undertaken at Landlord’s discretion) during any calendar year during the Lease
Term because of or in connection with the ownership, operation, management,
maintenance, security, repair, replacement and restoration of the Project, the
Building, or any portion thereof, other than Insurance Expenses and Real
Property Taxes. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: costs and
expenses of cleaning, lighting, maintaining, repairing and replacing all Project
Common Area improvements and elements (including, without limitation, light
poles and fixtures, storm and sanitary sewers, parking lots, driveways and
roads) and all Building Common Area improvements and elements (including,
without limitation, elevators, stairways, floors, exterior and interior walls,
roof, roof membrane and other elements of the Building which are the
responsibility of Landlord to maintain, repair and replace under this Lease);
costs of snow removal; costs of parking lot striping; costs of removal of trash,
rubbish, garbage and other refuse; costs of painting of exterior and interior
walls; costs of removal of graffiti; costs of landscaping; costs of providing
security systems and personnel to the extent Landlord determines in its sole
discretion to do so; fire protection and fire hydrant charges (including fire
protection system signaling devices now or hereafter required, and the costs of
maintaining of same); water and sewer charges; utility charges; license and
permit fees necessary to operate and maintain the Building and the Project;
costs of supplies, tools and materials used in the operation and maintenance of
the Building, the Project and the Common Area; the cost (or the reasonable
depreciation of the cost) of equipment used in the operation and maintenance of
the Building, the Project and the Common Area (which shall be expensed or
amortized, respectively, by Landlord in its good faith discretion using
commercial real estate management principles, consistently applied) and rent
paid for leasing any such equipment; reasonable cost of on-site or off-site
space for the storage of any and all items used in conjunction with the
operation, management, maintenance and repair of the Project (including, without
limitation, tools, machinery, records, decorations, tables, benches, supplies
and meters); the cost of making all improvements which are intended to reduce
Operating Expenses or to increase public safety, or which may be then required
by governmental authority, laws, statutes, ordinances and/or regulations; the
cost of all licenses, certificates, permits and inspections; the cost of
contesting any governmental enactments which may affect Operating Expenses;
costs incurred to comply with any transportation system management program, any
present or anticipated conservation program or any other governmental program;
payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building or the Project; costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute Real Property Taxes hereunder; total
compensation and benefits (including premiums for workers’ compensation and
other insurance, except to the extent such premiums are included in Insurance
Expenses) paid to or on behalf of Landlord’s employees, agents, consultants and
contractors, including, without limitation, full or part time on-site management
or maintenance personnel. In addition, if, during any Lease Year, (i) Landlord
is not furnishing a particular service or work (the costs of which, if furnished
by



--------------------------------------------------------------------------------

Landlord, would be included in Operating Expenses) to a tenant (other than
Tenant) that has undertaken to perform such service or work in lieu of receiving
it from Landlord, or (ii) in Landlord’s commercially reasonable judgment, Tenant
is using a disproportionate amount of any particular service or work (the cost
of which is included in Operating Expenses), then Operating Expenses for that
Lease Year shall be considered to be increased by an amount equal to the
additional Operating Expenses that Landlord would reasonably have incurred
during this period if Landlord had furnished such service or work to that
tenant, or an amount equal to the cost of such increased, disproportionate by
Tenant, as relevant Notwithstanding the above, if Tenant’s Share of the cost of
any particular capital expenditure to the Building or Common Area exceeds
Fifteen Thousand Dollars ($15,000), then such cost, together with interest
thereon at the rate actually charged Landlord by any lender or, if no such
interest is relevant, with interest thereon at an interest rate equal to the
Agreed Rate (as defined in Section 17.02 below), shall be amortized over its
useful life, and the amount includible in Operating Expenses shall be limited to
the monthly amortized cost thereof. The determination of what constitutes a
capital expenditure and the useful life applicable thereto shall be made by
Landlord in its good faith discretion using accounting practices commonly
utilized in the commercial real estate industry, consistently applied.

“Insurance Expenses” shall mean all expenses, costs and amounts of every kind
and nature which Landlord pays or accrues (whether obligated to do so or
undertaken at Landlord’s discretion) during any calendar year during the Lease
Term because of or with respect to insurance carried by Landlord in connection
with the Building or the Project, including, without limitation, all insurance
described in Sections 7.01 and 7.03 below.

(b) Exclusions

For purposes of this Lease, the term Operating Expenses shall not include (and
Tenant shall have no liability for) any of the following:

(i) Landlord’s non-cash charges, such as depreciation (except for the
amortization of capital items as described in Section 4.05(a) above),

(ii) any payments of points, interest or principal relating to any debt secured
by the Premises,

(iii) costs associated with the operation of the business of the ownership or
entity which constitutes “Landlord,” as distinguished from the costs of Premises
operations, including, but not limited to, partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of Tenant may be in issue), costs of selling syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Premises, costs of
any disputes between Landlord and its employee (if any) not engaged in Premises
operation, or outside fees paid in connection with disputes with other tenants,

(iv) legal fees, space planners’ fees, real estate brokers’ leasing commissions,
and advertising expenses incurred in connection with leasing of the Premises,

(v) costs for which Landlord has been reimbursed by its insurance carrier or any
tenant’s insurance carrier,



--------------------------------------------------------------------------------

(vi) any bad debt loss, rent loss or reserves for bad debts or rent loss,

(vii) any interest or late fee resulting from any failure of Landlord to pay any
item of Operating Expense when it would have been due without such interest or
late fee, provided, however, that nothing herein shall be deemed from precluding
Landlord from passing through to Tenant as an Operating Expense any cost
associated with paying Operating Expenses on any permitted installment or other
periodic basis, even if such payment basis results in an increase in the
Operating Expense in question,

(viii) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for such services in the Premises to the extent the same
exceeds the costs of such services rendered by unaffiliated third parties on a
competitive basis,

(ix) costs of repairs or rebuilding necessitated by condemnation,

(x) expenses for repairs, replacements or improvements to the extent such
expenses have been reimbursed to Landlord through warranties from contractors or
suppliers,

(xi) costs incurred due to Landlord’s violation of any terms and conditions of
this Lease or of any law,

(xiv) costs of repairs or other work occasioned by fire, earthquake, windstorm
or other casualty, except for a reasonable deductible under any insurance
policy, and costs of remediating Hazardous Materials (except to the extent that
any such costs arise in the course of ordinary maintenance or result from
Tenant’s acts or omissions), provided that nothing herein shall be deemed to
release Tenant from any of Tenant’s obligations pursuant to Section 17.21 of
this Lease,

(xv) reserves of any kind,

(xvi) ground lease rents,

(xvii) transfer taxes, brokerage commissions, title insurance premiums and
escrow fees associated with the sale of the Project,

(xviii) any management fee other than the Management Fee, and

(xix) any costs which are otherwise charged to Tenant as an Insurance Expense or
a Real Property Tax pursuant to the terms of this Lease.

(xx) any costs associated with correcting any improvements at the Premises which
were in violation of any law in effect as of the date such improvement was
built.

(c) Tenant’s Share

For purposes hereof, “Tenant’s Building Share” shall mean the percentage derived
by the quotient of the Rentable Area of the Premises divided by the Rentable
Area of the Building, which Landlord and Tenant acknowledge and agree shall be
the percentage



--------------------------------------------------------------------------------

set forth in the Summary. “Tenant’s Project Share” shall mean the percentage
derived by the quotient of the Rentable Area of the Premises divided by the
Rentable Area of the Project Buildings, which Landlord and Tenant acknowledge
and agree shall be the percentage set forth in the Summary. The term “Tenant’s
Share” shall refer to either Tenant’s Building Share or Tenant’s Project Share,
as applicable. Notwithstanding the foregoing, Tenant’s Share shall be subject to
increase or reduction (in an amount Landlord shall, in good faith, determine),
based upon any increase or reduction in the Rentable Area of the Building or
Project Buildings.

(d) Payment

Commencing on the Commencement Date, and continuing through the Lease Term,
Tenant shall pay, on the first day of each calendar month, monthly installments
of Tenant’s Share of Operating Expenses, Tenant’s Share of Insurance Expenses
and Tenant’s Share of Real Property Taxes in amounts set forth in a written
estimate by Landlord. Landlord shall have the right to revise its estimate from
time to time during a particular calendar year, in which event, commencing with
Tenant’s next installment of Base Rent due, Tenant thereafter shall pay such
amounts set forth in such revised estimate (which may include an additional
monthly amount based upon any shortfall in Landlord’s previous estimate).
Landlord shall furnish to Tenant a statement (hereinafter referred to as
“Landlord’s Statement”), within ninety (90) days after the end of each calendar
year, which shall set forth the actual amounts of Tenant’s Share of Operating
Expenses, Tenant’s Share of Insurance Expenses and Tenant’s Share of Real
Property Taxes for such preceding calendar year. In the event that the actual
amounts of Tenant’s Share of Operating Expenses, Tenant’s Share of Insurance
Expenses and Tenant’s Share of Real Property Taxes for such preceding calendar
year, in the aggregate, exceed the estimated amounts paid by Tenant with respect
thereto during such preceding calendar year, then Tenant shall pay to Landlord,
as Additional Rent, the entire amount of such excess within thirty (30) days
after receipt of Landlord’s Statement. In the event that the actual amounts of
Tenant’s Share of Operating Expenses, Tenant’s Share of Insurance Expenses and
Tenant’s Share of Real Property Taxes for such preceding calendar year, in the
aggregate, are less than the estimated amounts paid by Tenant with respect
thereto during such preceding calendar year, then Landlord shall apply such
difference as a credit to Additional Rent next falling due (or if the Lease Term
has expired or terminated and there remains no money due to Landlord, then
Landlord shall remit to Tenant the amount of such difference within thirty
(30) days after the date of the Landlord’s Statement). Tenant’s Share of
Operating Expenses for the ensuing estimation period shall be adjusted upward or
downward based upon Landlord’s Statement.

Section 4.06 Tenant’s Right to Review Supporting Data

(a) Exercise of Right by Tenant

Provided that Tenant is not in default under this Lease, and provided further
that Tenant strictly complies with the provisions of this Section 4.06, Tenant
shall have the right upon thirty (30) days written notice to Landlord to
reasonably review supporting data for any portion of a Landlord’s Statement that
Tenant claims is incorrect. Landlord shall maintain at all times during the
Lease Term, at the office of Landlord, full, complete and accurate books of
account and records prepared in accordance with generally accepted accounting
principles with respect to Operating Expenses, and shall retain such books and



--------------------------------------------------------------------------------

records, as well as contracts, bills, vouchers and checks and such other
documents as are reasonably necessary to properly audit Operating Expenses. In
order for Tenant to exercise its right under this Section 4.06, Tenant shall,
within one hundred twenty (120) days after any Landlord’s Statement is received,
deliver a written notice to Landlord specifying the portions of such Landlord’s
Statement that are claimed to be incorrect, and Tenant shall simultaneously pay
to Landlord all amounts due from Tenant to Landlord as specified in such
Landlord’s Statement. Except as expressly set forth in Section 4.06(c) below, in
no event shall Tenant be entitled to withhold, deduct, or offset any monetary
obligation of Tenant to Landlord under this Lease, including, without
limitation, Tenant’s obligation to make all Base Rent payments and all payments
of Additional Rent pending the completion of, and regardless of the results of,
any review under this Section 4.06. The right to review granted to Tenant under
this Section 4.06 may only be exercised once for any Landlord’s Statement, and
if Tenant fails to meet any of the above conditions as a prerequisite to the
exercise of such right, the right of Tenant under this Section 4.06 for a
particular Landlord’s Statement shall be deemed waived.

(b) Procedures for Review

Tenant agrees that any review of supporting data under this Section shall occur
at such location at which Landlord’s records for the Building and the Project
are then located. Any review to be conducted under this Section shall be at the
sole expense of Tenant and shall be conducted by a firm of certified public
accountants of national standing on a non-contingency fee basis. If an audit,
review or inspection by a Tenant or Tenant’s accountant or consultant alleges an
overbilling, Tenant may submit a claim for the overbilled amount to Landlord,
detailing the nature of the overbilling, and if Landlord concurs that its
statement is in error, Landlord will promptly reimburse to Tenant, or Tenant
will promptly pay to Landlord, any amount which may be determined to have been
due as a result of Tenant’s audit. If Landlord does not concur that its
statement is in error, the dispute between Landlord and Tenant will be resolved
in accordance with Section 4.06(c), below. Additionally, if Landlord is
determined to have overcharged Tenant for Operating Expenses by five percent
(5%) or more, Landlord shall reimburse Tenant within thirty (30) Days following
such determination for the reasonable cost of Tenant’s review of Landlord’s
books and records, not to exceed One Thousand Five Hundred Dollars ($1,500)
(which cost may not be included as Additional Rent). Tenant acknowledges and
agrees that any supporting data reviewed under this Section 4.06 shall
constitute confidential information of Landlord, which shall not be disclosed to
anyone other than the accountants performing the review and the management of
Tenant who receive the results of the review. Except (i) to the extent required
by law, (ii) in connection with any legal proceeding concerning this Lease, or
(iii) to the extent such information or results are otherwise publicly
available, the disclosure of such information or results of the review to any
other person, whether or not caused by the conduct of Tenant, shall constitute a
material breach of this Lease.

(c) Resolution of Disputes Regarding Operating Expenses, Insurance Expenses and
Real Estate Taxes

The scope of the dispute shall be described with particularity in Tenant’s
notice, which shall be accompanied by all information supporting Tenant’s side
of the dispute. Tenant’s sole and exclusive remedy for resolving any such
dispute shall be by binding arbitration. The arbitration shall be administered
by the office of JAMS in San Francisco,



--------------------------------------------------------------------------------

California, and shall be conducted pursuant to its Streamlined Arbitration Rules
and Procedures. The arbitrator’s powers shall be limited to resolving the
dispute and awarding costs (including reasonable attorneys’ fees) to the
prevailing party.

(d) Effect of Tenant’s Default

In the event that Tenant becomes in default of its obligations under this Lease
at any time during the pendency of a review of records under this Section, said
right to review shall immediately cease and the matters originally set forth in
the Landlord’s statement shall be deemed to be correct.

Section 4.07 Security Deposit

Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a cash sum in the amount stated in the Summary of Basic Lease
Information (the “Security Deposit”). Landlord shall hold the Security Deposit
as security for the full and faithful performance of Tenant’s obligations under
this Lease. Landlord shall not be required to pay any interest on the Security
Deposit or to keep the Security Deposit separate from Landlord’s own funds. If
Tenant fails to perform fully and timely all or any of Tenant’s covenants and
obligations hereunder, Landlord may (but shall not be required to), without
prejudice to any other remedy it has, apply all or part of the Security Deposit
toward the fulfillment of any of Tenant’s unperformed obligations, including,
without limitation: (i) any Rent or other sum in default; (ii) any amount that
Landlord may spend or become obligated to spend in exercising Landlord’s rights
under Article XII; or (iii) any expense, loss or damage that Landlord may suffer
because of Tenant’s failure to fully and timely perform any of its obligations
hereunder. Tenant waives the provision of California Civil Code § 1950.7, and
all other provisions of law now in force or that become in force after the date
of execution of this Lease, that provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of accrued Rent, to repair damage caused by Tenant, or to clean the Premises.
Landlord and Tenant agree that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other foreseeable or
unforeseeable loss or damage caused by the act or omission of Tenant or Tenant’s
officers, agents, employees, independent contractors, or invitees, including
future rent payments. If Landlord elects to apply all or a portion of the
Security Deposit as permitted hereunder, Tenant shall immediately pay to
Landlord sufficient cash to restore the Security Deposit to an amount equal to
the greater of (i) the amount of the security Deposit immediately before
Landlord’s application of a portion of the Security Deposit or (ii) the amount
of the then current monthly Base Rent hereunder. Upon any increase in Base Rent,
Landlord may also require Tenant to increase the Security Deposit by the amount
of the increase in the monthly Base Rent. Within a reasonable time after Tenant
vacates the Premises following the expiration or sooner termination if this
Lease, if Tenant is not then in default, Landlord shall return to Tenant any
unapplied balance of the Security Deposit within thirty (30) days after the
expiration or earlier termination of the Lease.



--------------------------------------------------------------------------------

ARTICLE V

USE

Section 5.01 Permitted Use and Limitations on Use

The Premises shall be used and occupied only for the permitted use set forth in
the Summary and for no other use or purpose whatsoever. Tenant shall be
permitted access to the Premises, the Building and parking facilities serving
the Premises during the Term on a twenty-four (24) hours per day, seven (7) days
per week basis. Tenant shall be permitted access to the Premises, the Building
and parking facilities serving the Premises during the Term on a
twenty-four (24) hours per day, seven (7) days per week basis. Tenant shall not
use, suffer or permit the use of the Premises in any manner that would
constitute waste, nuisance or unlawful acts. Tenant shall not do anything in or
about the Premises which would (a) cause structural injury to the Building or
the Premises, or (b) cause damage to any part of the Building or the Premises
except to the extent reasonably necessary for the installation of Tenant’s trade
fixtures and Tenant’s Alterations, and then only in a manner and to the extent
consistent with this Lease. Tenant shall not operate any equipment within the
Building or the Premises which would (i) materially damage the Building or the
Common Area, (ii) overload existing mechanical, electrical or other systems or
equipment servicing the Building, (iii) impair the efficient operation of the
sprinkler system or the heating, ventilating or air conditioning equipment
within or servicing the Building, (iv) damage, overload or corrode the sanitary
sewer system, or (v) damage the Common Area or any other part of the Project.
Tenant shall not attach, hang or suspend anything from the ceiling, roof, walls
or columns of the Building or set any load on the floor in excess of the load
limits for which such items are designed nor operate hard wheel forklifts within
the Premises. Any dust, fumes, or waste products generated by Tenant’s use of
the Premises shall be contained and disposed so that they do not (A) create an
unreasonable fire or health hazard, (B) damage the Premises, or (C) result in
the violation of any law. Except as approved by Landlord or set forth herein,
Tenant shall not change the exterior of the Building, or the outside area of the
Premises, or install any equipment or antennas on or make any penetrations of
the exterior or roof of the Building. Tenant shall not conduct on any portion of
the Premises any sale of any kind (but nothing herein is meant to prohibit sales
and marketing activities of Tenant’s products and services in the normal course
of business consistent with the permitted use), including any public or private
auction, fire sale, going-out-of-business sale, distress sale or other
liquidation sale, and any such sale shall be an immediate event of default
hereunder without the benefit of a notice and cure period from Landlord,
notwithstanding anything to the contrary in this Lease. No materials, supplies,
tanks or containers, equipment, finished products or semi-finished products, raw
materials, inoperable vehicles or articles of any nature shall be stored upon or
permitted to remain within the outside areas of the Premises except in fully
fenced and screened areas outside the Building which have been designed for such
purpose and have been approved in writing by Landlord for such use by Tenant and
for which Tenant has obtained all appropriate permits from governmental agencies
having jurisdiction over such articles.

Section 5.02 Compliance with Laws

Tenant shall, at Tenant’s cost and expense, comply promptly with all statutes,
ordinances, codes, rules, regulations, orders, covenants and restrictions of
record, and requirements



--------------------------------------------------------------------------------

applicable to the Premises and Tenant’s use and occupancy of same in effect
during any part of the Lease Term, whether the same are presently foreseeable or
not, and without regard to the cost or expense of compliance provided that any
Alteration(s) required for compliance shall be subject to the provisions of this
Lease. By executing this Lease, Tenant acknowledges that it has reviewed and
satisfied itself as to its compliance, or intended compliance with the
applicable zoning and permit requirements, hazardous materials and waste
requirements, and all other statutes, laws, or ordinances relevant to the uses
stated in Section 5.01 above or the occupancy of the Premises.

Section 5.03 Delivery of Premises

(a) Early Entry

Notwithstanding anything herein to the contrary, as of the Delivery Date (as
defined below), Tenant and Tenant’s invitees may enter the Premises (and the
Common Area of the Building, to the extent reasonably necessary), at Tenant’s
sole risk, for the sole purpose of installation of Tenant’s Tenant Improvements,
furniture and equipment. Tenant’s occupancy of the Premises prior to the
Commencement Date shall be solely for such purposes (and not for the conduct of
Tenant’s business) and shall be on all of the terms and conditions of this Lease
as though the Lease Term had commenced on the Delivery Date, except the
obligation to pay Base Rent and Additional Rent, provided that Tenant shall be
responsible for all utilities provided to the Premises during such early entry
period. The “Delivery Date” shall mean the date that all of the following have
occurred: (a) this Lease is fully executed and delivered by Landlord and Tenant;
and (b) Tenant has delivered to Landlord (i) Rent for the first full calendar
month of the Lease Term, (ii) evidence of the insurance described in Article VII
below, and (iii) the Security Deposit pursuant to Section 4.07 above.

(b) Condition of Premises

As of the Delivery Date, any then-existing Building plumbing, lighting, heating,
ventilating, air conditioning, gas, electrical and sprinkler systems serving the
Premises shall be in good working condition and repair at Landlord’s sole
expense, and not from the Tenant Improvement Allowance. Except as is provided in
the preceding sentence, having made such inspection of the Premises, the
Building and the Project as it deemed prudent and appropriate (including,
without limitation, testing for the presence of mold), Tenant hereby accepts the
Premises in their condition existing as of the Delivery Date, “AS-IS” subject to
all applicable zoning, municipal, county and state laws, ordinances and
regulations governing and regulating the use and condition of the Premises, and
any covenants or restrictions, liens, encumbrances and title exceptions of
record, and accepts this Lease subject thereto and to all matters disclosed
thereby and by any exhibits attached hereto. Except as specifically set forth in
this Lease and in the Work Letter Agreement for Tenant Improvements and Interior
Specification Standards attached hereto as Exhibit C and made a part hereof
(“Work Letter”), Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
acknowledges that, except as provided for in this Section 5.03(b), neither
Landlord nor any agent of Landlord has made any representation or warranty as to
the present or future suitability of the Premises for the conduct of Tenant’s
business. Neither party has been induced to enter into this Lease by, and
neither party is relying



--------------------------------------------------------------------------------

on, any representation or warranty outside those expressly set forth in this
Lease. Neither Landlord nor anyone acting on its behalf shall be liable for, nor
shall this Lease be subject to rescission on account of, the nondisclosure of
any facts. Tenant expressly waives any right to rescission and /or damages based
on nondisclosure of any facts.

Section 5.04 Building Security

Tenant acknowledges and agrees that it assumes sole responsibility for security
at the Premises for its agents, employees, invitees, licensees, contractors,
guests and visitors and will provide such systems and personnel for same
including, without limitation, while such person(s) are using the Common Area,
as it deems necessary or appropriate and at its sole cost and expense.
Notwithstanding anything to the contrary contained in this Lease, neither
Landlord nor any of the Landlord Parties (as defined in Section 7.07 below)
shall be liable in any manner for any security personnel, services, procedures
or equipment in, at, on or about the Premises, the Building or the Project
(whether or not provided by Landlord) or for the failure of the same to prevent
or control, or to apprehend anyone suspected of, personal injury, property
damage or any criminal conduct in, on or about the Building or the Project.

Section 5.05 Rules and Regulations

Landlord may from time to time promulgate reasonable and nondiscriminatory rules
and regulations applicable for the care and orderly management of the Premises,
the Project and/or its Common Area. Such rules and regulations shall be binding
upon Tenant upon delivery of a copy thereof to Tenant, and Tenant agrees to
abide by such rules and regulations. A copy of the initial Rules and Regulations
is attached hereto as Exhibit G. If there is a conflict between the rules and
regulations and any of the provisions of this Lease, the provisions of this
Lease shall prevail. Landlord shall not be responsible for the violation of any
such rules and regulations by any person, including, without limitation, Tenant
or its employees, agents, invitees, licensees, guests, visitors or contractors.

Section 5.06 Defective Condition at Delivery Date

In the event that it is determined, and Tenant notifies Landlord in writing
within six (6) months after the Delivery Date, that the Building systems
described in Section 5.03(b) above were not in good working condition and repair
as of the Delivery Date, and such failure was not caused by Tenant, then it
shall be the obligation of Landlord, and the sole right and remedy of Tenant,
after receipt of written notice from Tenant setting forth with specificity the
nature of the failed performance, to promptly, within a reasonable time and at
Landlord’s sole cost, to correct such failure. Tenant’s failure to give such
written notice to Landlord within six (6) months after the Delivery Date shall
constitute a conclusive presumption that such Building systems are in good
working condition and repair, and any required correction after that date shall
be performed by the party responsible for such repair pursuant to the terms of
this Lease.



--------------------------------------------------------------------------------

ARTICLE VI

MAINTENANCE, REPAIRS AND ALTERATIONS

Section 6.01 Maintenance of Premises and Building

(a) Throughout the Lease Term, Tenant, at its sole cost and expense, shall keep,
maintain, repair and replace the Premises and every part thereof (except as
provided in 6.01(b) below, and also except for maintenance, repairs or
replacement costs caused solely by an act of negligence or intentional
misconduct by Landlord during the Lease Term, subject to Section 7.06 below) and
all improvements and appurtenances in the Premises, including, without
limitation, all interior walls, all doors and the interior of all windows, all
wall surfaces and floor coverings, all Alterations, additions and improvements
installed by or on behalf of Tenant during the Lease Term, sewer, plumbing,
electrical, lighting, heating, ventilation and cooling systems, fixtures and
equipment exclusively servicing the Building, base building systems, roof and
roof membrane, all fire sprinklers, all fire safety and security systems,
fixtures and equipment, all wiring, and all glazing, in the same good order,
condition and repair as they are in on the Delivery Date, or as they may be
improved after the Delivery Date, normal wear and tear and damage due to
casualty not caused by Tenant excepted, provided that, for purposes of this
Lease, wear and tear which could have been prevented by first class maintenance
practices performed in accordance with industry standards shall not be deemed
“normal.”

(b) Landlord shall maintain, repair and replace the exterior walls, structural
walls, supporting pillars, foundations, and structural portions of the roof of
the Building. All costs and expenses incurred by Landlord in connection with the
foregoing obligations shall be included in Operating Expenses; provided,
however, that: (i) except as provided for in subitem (ii) below, any cost
associated with replacing such items to be maintained or repaired by Landlord
shall be borne solely by Landlord, at Landlord’s sole expense, and (ii) if the
maintenance, repair or replacement of such items is due to the acts, omissions
or negligence of Tenant or any Tenant Parties (as defined in Section 7.07
below), then Landlord shall nevertheless make such repairs at Tenant’s expense,
and Tenant, within ten (10) days after receipt of an invoice, shall pay to
Landlord all costs and expenses of any such repairs, together with accrued
interest at the Agreed Rate from the date of Landlord’s payment. Tenant shall
give Landlord written notice of any needed repairs which are the obligation of
Landlord hereunder. It shall then be the obligation of Landlord, after receipt
of such notice, to perform the same within thirty (30) days after such notice;
provided, however, that if the nature of the repairs is such that more than
thirty (30) days are reasonably required for performance, then Landlord shall
not be deemed to be in default hereunder if Landlord commences such repairs
within said thirty (30) day period and thereafter diligently completes them and
provided further, that for purposes of this sentence “commences” includes any
steps taken by Landlord to investigate, design, consult, bid or seek permit or
other governmental approval in connection with such repair. Should Landlord
default, as provided in Section 12.03 below, in its obligation to make any of
the repairs assumed by it hereunder with respect to the Premises, or with
respect to the Building if such repairs shall be reasonably necessary to
Tenant’s use and occupancy of the Premises, Tenant shall have the right to
perform such repairs, in which event Landlord, within thirty (30) days after
written demand accompanied by detailed invoice(s), shall pay to Tenant the
reasonable, actual out-of-pocket costs expended by Tenant for such repairs,
provided that nothing herein shall be deemed to create a right of setoff or
withholding by Tenant of Base Rent or Additional



--------------------------------------------------------------------------------

Rent or any other amounts due herein. Landlord shall not be liable to Tenant for
any damage to person or property as a result of any failure to timely perform
any of its obligations with respect to the repair, maintenance or replacement of
the Premises, the Building, or the Project or any part thereof, and Tenant’s
sole right and remedy (together with its rights under Section 12.03 below) shall
be the performance of said repairs by Tenant with the right of reimbursement
from Landlord, all in accordance with the terms of this Section 6.01(b). Tenant
hereby expressly waives all rights under and benefits of Sections 1941 and 1942
of the California Civil Code or under any law, statute or ordinance on the same
subject now or hereafter in effect to make repairs and offset the cost of same
against Rent or to withhold or delay any payment of Rent or any other of its
obligations hereunder as a result of any default by Landlord under this
Section 6.01(b).

(c) Tenant agrees to keep the interior of the Premises clean and in sanitary
condition as required by the health, sanitary and police ordinances and
regulations of any political subdivision having jurisdiction and to remove all
trash and debris which may be found in or around the Premises. Tenant further
agrees to keep the interior surfaces of the Premises, including, without
limitation, windows, floors, walls, doors, showcases and fixtures clean and neat
in appearance.

(d) If Tenant refuses or neglects to commence such repairs and/or maintenance
for which Tenant is responsible under this Article VI within a ten (10) day
period (or within twenty-four (24) hours in the event of an emergency) after
written notice from Landlord and thereafter to diligently prosecute the same to
completion, then Landlord, upon at least 24 hours prior written notice (except
in an emergency when no such notice shall be required), may enter the Premises
and cause such repairs and/or maintenance to be made, and Landlord shall not be
responsible to Tenant for any loss or damage occasioned thereby, except when due
to Landlord’s negligence or willful misconduct, and Tenant, within ten (10) days
after receipt of an invoice, shall pay to Landlord all costs and expenses of any
such repairs and/or maintenance, together with accrued interest at the Agreed
Rate from the date of Landlord’s payment. If Landlord becomes entitled to enter
the Premises as aforesaid more than once during any twelve (12) calendar months
or more than twice during the Lease Term, then Landlord may elect to enter into
a maintenance contract at a market rate for first-rate maintenance with a third
party for the performance of all or a part of Tenant’s maintenance obligations,
whereupon (i) Tenant shall be relieved from its obligations to perform only
those maintenance obligations covered by such maintenance contract, and
(ii) Tenant shall bear the entire cost of such maintenance contract which shall
be paid in advance, as Additional Rent, on a monthly basis with Tenant’s Base
Rent payments.

Section 6.02 Maintenance of Project Common Areas

Landlord shall maintain, repair and replace all features, facilities and
improvements in, on or about the Project Common Area, including, without
limitation, landscaping, curbs, walkways, driveways, roadways, parking areas,
and lighting, sprinkler, drainage, sewer and plumbing systems, fixtures and
equipment, to the extent in the Common Area. All costs and expenses incurred by
Landlord in connection with the foregoing obligations shall be included in
Operating Expenses; provided, however, if such maintenance, repair or
replacement is due to the acts, omissions or negligence of Tenant or any Tenant
Parties, then Landlord shall nevertheless



--------------------------------------------------------------------------------

make such repairs at Tenant’s expense, and Tenant, within ten (10) days after
receipt of an invoice, shall pay to Landlord all costs and expenses of any such
repairs, together with accrued interest at the Agreed Rate from the date of
Landlord’s payment.

Section 6.03 Alterations, Additions and Improvements

No alterations, additions, or improvements (“Alterations”) shall be made to the
Premises by Tenant without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
Tenant, without Landlord’s prior written consent, but upon not less than
ten (10) business days prior written notice to Landlord, may make Alterations
(including removal and rearrangement of prior Alterations) which (a) do not
affect any systems or equipment of the Building or the Project, (b) do not
affect the structural integrity or any structural components of the Building or
the Project, (c) are not visible from the exterior of the Building, (d) do not
require a Building permit, and (e) do not involve the expenditure of more than
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) in any given instance or
Fifty Thousand and 00/100 Dollars ($50,000.00) in the aggregate during any
twelve (12) month period. As a condition to Landlord’s obligation to consider
any request for consent hereunder, Tenant hereby agrees to pay Landlord upon
demand for the reasonable out-of-pocket costs and expenses of consultants,
engineers, architects and others for reviewing plans and specifications and for
monitoring the construction of any proposed Alterations. In addition, if
Landlord’s consent is granted to any Alterations, then Tenant, within ten (10)
days after Tenant executes a construction contract for such Alterations, and as
a condition precedent to the commencement of such Alterations, shall pay to
Landlord a construction management fee in an amount equal to one percent (1.0%)
of all costs of design, demolition, construction and installation of such
Alterations (the “Landlord Supervision Fee”), the amount of which Landlord
Supervision Fee shall be (i) initially based upon reasonable estimates of such
costs, (ii) subject to verification by Landlord, and (iii) further subject to
adjustment as provided below. Landlord may require Tenant to remove any such
Alterations at the expiration or sooner termination of the Lease Term and to
restore the Premises to their prior condition pursuant to the terms of
Section 17.09 hereof; provided that, if Tenant makes written request to Landlord
concurrently with Tenant’s request for consent to any Alterations, then Landlord
shall make its election to require removal of such Alterations, if at all, at
the time consent to such Alterations is given. All Alterations to be made to the
Premises shall be designed by and made under the supervision of a California
licensed architect and/or California licensed structural engineer (each of whom
has been approved by Landlord) and shall be made in accordance with plans and
specifications which have been furnished to and approved by Landlord in writing
prior to commencement of work. All Alterations shall be constructed and
installed, at the sole cost and expense of Tenant, by California licensed
contractors approved by Landlord, in compliance with all applicable law, and in
good and workmanlike manner, and shall have been approved in writing by the City
of San Diego and any other applicable governmental agencies. Subject to
Landlord’s right (by notifying Tenant in writing at the time of Landlord’s
approval thereof) to require Tenant to remove Alterations in accordance with
this Section 6.03 (in which case Tenant shall retain ownership thereof), all
Alterations, including, without limitation, all lighting, electrical, heating,
ventilation, air conditioning and full height partitioning and carpeting
installations made by Tenant, together with all property that has become an
integral part of the Premises, shall not be deemed trade fixtures and shall
become the property of Landlord at the expiration or sooner termination of the
Lease. Tenant shall retain title to all furniture and trade



--------------------------------------------------------------------------------

fixtures placed on the Premises. Within sixty (60) days after completion of any
Alterations, Tenant shall provide Landlord with (A) a complete set of both hard
copies and CAD digital files of “as built” plans for such Alterations, and (B) a
statement of all final costs of design, demolition, construction and
installation of such Alterations, together with all supporting documentation
therefor and, if the Landlord Supervision Fee paid in connection with such
Alterations was understated, an amount equal to the actual Landlord Supervision
Fee (based upon the statement of final costs) less any amount previously paid to
Landlord on account thereof.

Section 6.04 Covenant Against Liens

Tenant shall not allow any liens arising from any act or omission of Tenant to
exist, attach to, be placed on, or encumber Landlord’s or Tenant’s interest in
the Premises, the Building or the Project, or any portion of either, by
operation of law or otherwise. Tenant shall not suffer or permit any lien of
mechanics, material suppliers, or others to be placed against the Premises, the
Building or the Project, or any portion of either, with respect to work or
services performed or claimed to have been performed for Tenant or materials
furnished or claimed to have been furnished to Tenant or the Premises. Landlord
has the right at all times to post and keep posted on the Premises any notice
that it considers necessary for protection from such liens. At least ten (10)
days before beginning construction of any Alterations, Tenant shall give
Landlord written notice of the expected commencement date of that construction
to permit Landlord to post and record a notice of nonresponsibility. If any such
lien attaches or if Tenant receives notice of any such lien, Tenant shall cause
the lien to be released and removed of record, by recordation of a lien release
bond or otherwise, within thirty (30) days after receipt of notice thereof.
Despite any other provision of this Lease, if the lien is not released and
removed within thirty (30) days after Tenant’s receipt of notice of such lien,
then Landlord may immediately take all action necessary to release and remove
the lien, without any duty to investigate the validity of such lien. All
expenses (including reasonable attorney fees and the cost of any bond) incurred
by Landlord in connection with a lien incurred by Tenant or its removal shall be
considered Additional Rent under this Lease and be immediately due and payable
by Tenant. Notwithstanding the foregoing, if Tenant shall, in good faith,
contest the validity of any such lien, claim or demand, then Tenant shall, at
its sole expense, defend and protect itself, Landlord and the Premises, the
Building and the Project against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Landlord elects to participate in or is made a party to any such action, Tenant
shall reimburse Landlord’s attorneys’ fees and costs within ten (10) days after
demand.

ARTICLE VII

INSURANCE

Section 7.01 Property/Rental Insurance for Premises

At all times during the Lease Term, Landlord shall keep the Premises (including
the Tenant Improvements, but excluding any Alterations or other property
required to be insured by Tenant pursuant to Section 7.02 below), the Building
and the Project insured at full replacement value against loss or damage by fire
and those risks normally included in special form (causes of loss) property
insurance. In addition, Landlord may keep the Premises (including the Tenant



--------------------------------------------------------------------------------

Improvements, but excluding any Alterations or other property required to be
insured by Tenant pursuant to Section 7.02 below), the Building and the Project
insured against, without limitation, (i) earthquake and earthquake sprinkler
leakage, (ii) flood, (iii) loss of rents (including scheduled rent increases)
and extra expenses, (iv) boiler and machinery, and (v) fire damage legal
liability form, including waiver of subrogation. The amount of such insurance
and the deductibles thereof shall be of Landlord’s may choosing in its sole
discretion. Insurance shall include a Building Ordinance and Increased Cost of
Construction Endorsement insuring the increased cost of reconstructing the
Premises, the Building and the Project due to the need to comply with applicable
statutes, ordinances and requirements of all municipal, state and federal
authorities now in force, or which may be in force hereafter. Tenant shall pay
Tenant’s Share of any deductibles within ten (10) days after receipt of an
invoice. All premiums for all such insurance shall be included in Insurance
Expenses recoverable by Landlord in accordance with Article IV.

Section 7.02 Property Insurance for Fixtures and Inventory

At all times during from and after the Delivery Date through and including the
expiration or earlier termination of this Lease, Tenant shall, at its sole
expense, maintain special form (causes of loss) property insurance, which
includes the same coverage as required of Landlord in Section 7.01 above, on any
trade fixtures, furnishings, merchandise, equipment, artwork or other personal
property in or on the Premises, and on all Alterations (whether or not presented
to Landlord for its consent). The amount of such insurance shall not be less
than one hundred percent (100%) of replacement cost, with commercially
reasonable deductibles, and Landlord shall not have any responsibility, nor pay
any cost, for maintaining any insurance required by this Section 7.02. Tenant
shall pay all deductibles under such policies in the event of a loss.

Section 7.03 Landlord’s Liability Insurance

During the Lease Term, Landlord shall maintain a policy or policies of
commercial general liability insurance covering Landlord (and such others as
designated by Landlord) against claims and liability for bodily injury, personal
injury and property damage (including loss of use thereof) on our about the
Building and the Project, with combined single limit coverage in an amount
determined by Landlord in its sole discretion; provided that if such policy is a
blanket policy that covers properties (other than the Building or the Project)
owned by Landlord, only that portion allocable to the Building or the Project,
as the case may be, shall be payable hereunder. All premiums for all such
insurance shall be included in Insurance Expenses recoverable by Landlord in
accordance with Article IV.

Section 7.04 Tenant’s Liability Insurance

At all times during from and after the Delivery Date through and including the
expiration or earlier termination of this Lease, Tenant shall obtain and keep in
force a policy or policies of commercial general liability insurance covering
Tenant, and naming Landlord and any Landlord Parties and any lenders or ground
Landlords whose names are provided to Tenant as additional insureds, against
claims and liability for bodily injury, personal injury and property damage
(including loss of use thereof) based upon, involving or arising out of
(a) Tenant’s operations and contractual liabilities, or (b) ownership, use,
occupancy or maintenance of the Premises and all areas appurtenant thereto. Such
insurance shall be on an occurrence basis providing a single



--------------------------------------------------------------------------------

limit coverage in amount of not less than Two Million Dollars ($2,000,000) per
occurrence; provided, however, the limits of such insurance shall not limit the
liability of Tenant nor relieve Tenant of any obligation under this Lease. Such
insurance shall include, subject to the terms and conditions of the standard ISO
General Liability Insurance Policy reasonably satisfactory to Landlord (i) a
Broad Form endorsement covering the provisions of this Lease and the performance
by Tenant of its indemnity agreements contained in this Lease, including,
without limitation, Section 7.07 below, (ii) coverage for Additional Landlords
or Premises, and (iii) coverage for “amendment of the pollution exclusion” to
provide coverage for damage caused by heat, smoke, fumes from a fire. All
insurance to be carried by Tenant shall be primary to, and not contributory
with, any similar insurance carried by Landlord (whose insurance shall be
considered excess insurance only).

Section 7.05 Evidence of Insurance

Tenant shall furnish to Landlord prior to the Delivery Date, and at least
thirty (30) days prior to the expiration date of any policy, evidence in the
form of a standard certificate of insurance reasonably satisfactory to Landlord
that the property insurance and liability insurance required to be maintained by
Tenant is in full force and effect for the twelve (12) month period following
such expiration date; that Landlord has been named as an additional insured to
the extent of contractual liability assumed in this Lease, including, without
limitation, Section 7.07 below; and that all such policies will not be canceled
unless thirty (30) days’ prior written notice of the proposed cancellation has
been given to Landlord. The insurance shall be issued by insurer carriers
approved by Landlord; provided, however, that such approval shall not be
unreasonably withheld so long as Tenant’s insurance carrier has a Best’s
Insurance Guide rating not less than A- VIII and is licensed to do business in
California. Landlord shall furnish to Tenant reasonable evidence of its
insurance coverage required hereunder within fifteen (15) business days after
demand made not more than once in any calendar year.

Section 7.06 Mutual Waiver of Claims and Subrogation Rights

Landlord and Tenant hereby release and relieve the other, and waive their entire
claim of recovery for loss or damage to property arising out of or incident to
any peril covered by the insurance policies required to be carried pursuant to
Sections 7.01 and 7.02 above (but only to the extent of insurance proceeds
either actually received by the waiving party or which would have been received
if the required insurance had been carried by the waiving party), when such
property constitutes the Premises, or is in, on or about the Premises, whether
or not such loss or damage is due to the negligence of Landlord or Tenant, or
their respective agents, employees, guests, licensees, invitees, or contractors.
Tenant and Landlord waive all rights of subrogation against each other on behalf
of, and shall obtain a waiver of all subrogation rights from, all property and
casualty insurers referenced above.

Section 7.07 Indemnification and Exculpation

(a) Except as otherwise provided in Section 7.07(b), Tenant shall indemnify,
defend, protect and hold free and harmless Landlord, its partners, subpartners,
members, parent organizations, affiliates, subsidiaries, principal shareholders
and other constituent entities, and their respective officers, directors,
servants, employees, agents and independent contractors



--------------------------------------------------------------------------------

(collectively, “Landlord Parties”) from any and all liability, claims, loss,
damages, causes of action (whether in tort or contract, law or equity, or
otherwise), costs, expenses, charges, assessments, fines, and penalties of any
kind, including without limitation, reasonable attorneys’, experts’ and
arbitrators’ fees and costs and court costs, incurred in connection with or
arising from (i) any cause in, on or about the Premises, (ii) any acts,
omissions or negligence of Tenant, its partners, subpartners, members, parent
organizations, affiliates, subsidiaries, principal shareholders, other
constituent entities or any other person or entity claiming by, through or under
Tenant, or any of their respective officers, directors, servants, employees,
agents, independent contractors, licensees, invitees, visitors or guests
(collectively, “Tenant Parties”), in, on or about the Premises, and (iii) any
breach or default in the timely observance or performance of any obligation on
Tenant’s part to be observed or performed under this Lease.

(b) Notwithstanding the foregoing, Tenant’s indemnity contained in
Section 7.07(a) above shall not apply to the negligence or willful misconduct of
Landlord or Landlord’s Parties.

(c) Tenant hereby waives all claims against Landlord for damages to goods, wares
and merchandise and all other personal property in, on or about the Premises and
for injury or death to persons in, on or about the Premises, from any cause
arising at any time to the fullest extent permitted by law. Notwithstanding the
foregoing, Tenant’s waiver contained in this Section 7.07(c) shall not apply to
the gross negligence or willful misconduct of Landlord or any of Landlord’s
Parties. Notwithstanding the provisions of Section 7.07(b) above, or any other
provision of this Lease, in no event shall any Landlord Parties be liable under
any circumstances for (i) injury or damage to, or interference with, Tenant’s
business (including, but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use) or
other consequential damages, in each case however occurring, or (ii) any damage
which is or could be covered by the insurance Tenant is required to carry under
this Lease.

ARTICLE VIII

DAMAGE OR DESTRUCTION

Section 8.01 Destruction of the Premises

(a) In the event all or any part of the Premises or the Common Area serving or
providing access to the Premises are damaged during the Lease Term from any fire
or other casualty, then Landlord shall promptly conduct the repair and
diligently pursue the same to completion, subject to reasonable delays for
insurance adjustment and other matters beyond Landlord’s reasonable control (in
which event the provisions of Section 17.20 below shall apply), and subject to
all other terms and conditions of this Article VIII; provided, however, Tenant
(and not Landlord) shall promptly repair all damage to those items as to which
Tenant is required to maintain property insurance under Section 7.02 above.
Except as otherwise provided in Section 8.01(b) below, no such damage shall
terminate this Lease. If such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant’s occupancy, then Landlord shall
allow Tenant a proportionate abatement of Rent to the extent Landlord actually
receives proceeds of rental interruption insurance purchased by Landlord as part
of Insurance Expenses (or would have received such proceeds had Landlord
maintained the insurance required of Landlord pursuant to Section 7.01(iii)
above), during the time and to the extent the



--------------------------------------------------------------------------------

Premises are unfit for occupancy for the purposes permitted under this Lease,
and not occupied by Tenant as a result thereof; provided that, in any event,
Tenant’s right to abate Rent shall terminate as of the later to occur of (i) the
date on which Landlord completes its repairs under this Section 8.01(a), or
(ii) the date (as reasonably determined by Landlord) on which Tenant should have
completed its repairs under this Section 8.01(a) assuming Tenant used reasonable
diligence in pursuing the same. Unless this Lease is terminated pursuant to
Section 8.01(b), Tenant shall pay Tenant’s Share of any insurance deductible to
Landlord within ten (10) days after written demand.

(b) Notwithstanding the terms of Section 8.01(a) above, Landlord may elect not
to repair or restore the Premises, the Building and/or the Project, and instead
to terminate this Lease, by notifying Tenant in writing of such termination
within sixty (60) days after the date of discovery of the damage, such notice to
include a termination date giving Tenant not less than thirty (30) days to
vacate the Premises, but Landlord may so elect only if the Building or the
Project shall be damaged by fire or other casualty, whether or not the Premises
are affected, and one or more of the following conditions is present: (i) in
Landlord’s reasonable judgment, repairs cannot reasonably be completed within
one hundred eighty (180) days after the date of discovery of the damage (when
such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or the Project or ground lessor
with respect to the Building or the Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord’s insurance policies (other than deductible amounts actually
paid by Tenant and other tenants of the Building or the Project) and Landlord
terminates the leases of all of the other tenants of the Building; (iv) Landlord
decides to rebuild the Building or the Project so that they will be
substantially different structurally or architecturally; or (v) the damage
occurs during the last six (6) months of the Lease Term and, in Landlord’s
reasonable judgment, repairs cannot reasonably be completed within sixty (60)
days after the date of discovery of the damage (when such repairs are made
without the payment of overtime or other premiums).

(c) Notwithstanding the terms of Section 8.01(a) above, Tenant may elect to
terminate this Lease, by notifying Landlord in writing of such termination
within sixty (60) days after the date of discovery of the damage, such notice to
include a termination date giving Tenant not less than thirty (30) days nor more
than ninety (90 ) days to vacate the Premises, but Tenant may so elect only if
the Building shall be damaged by fire or other casualty, whether or not the
Premises are affected, and one or more of the following conditions is present:
(i) in Landlord’s reasonable judgment, repairs cannot reasonably be completed
within one hundred eighty (180) days after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums)
(ii) the damage was not caused by the actions or omissions of Tenant or any
Tenant Parties, and (iii) more than thirty-five percent (35%) of the Building
was affected by the casualty and Tenant is not, in fact, using the portion of
the Building affected by the Premises. In addition, Tenant may terminate this
Lease if the Building is damaged by a casualty, and the damage occurs during the
last twelve (12) months of the Lease Term and, in Landlord’s reasonable
judgment, repairs cannot reasonably be completed within sixty (60) days after
the date of discovery of the damage (when such repairs are made without the
payment of overtime or other premiums).



--------------------------------------------------------------------------------

Section 8.02 Waiver of Civil Code Remedies

Tenant hereby expressly waives any rights to terminate this Lease upon damage or
destruction to the Premises, including without limitation any rights pursuant to
the provisions of Section 1932, Subdivisions 1 and 2 and Section 1933,
Subdivision 4, of the California Civil Code, as amended from time to time, and
the provisions of any similar law hereinafter enacted.

Section 8.03 No Abatement of Rentals

Except as otherwise expressly provided in Section 8.01(a) above, the Base Rent,
Additional Rent and other charges due under this Lease shall not be reduced or
abated by reason of any damage or destruction to the Premises, and Landlord
shall be entitled to all proceeds of the insurance maintained pursuant to
Section 7.01 above. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business (including,
without limitation, loss of business, profits or goodwill), resulting in any way
from any damage or the repair thereof.

Section 8.04 No Liability for Tenant’s Alterations or Personal Property

In no event shall Landlord have any liability for, nor shall it be required to
repair or restore, any injury or damage to Tenant’s Alterations or personal
property or to any other personal property of other in or upon the Premises, the
Building or the Project.

ARTICLE IX

REAL PROPERTY TAXES

Section 9.01 Payment of Taxes

(a) For all periods of time during the Lease Term, Tenant shall pay Tenant’s
Share of Real Property Taxes as is provided for in Section 4.05 above. “Real
Property Taxes” shall mean all expenses Landlord pays under this Article IX,
including without limitation, real property taxes, including, without
limitation, any escaped or supplemental tax and any form of real estate tax or
assessment, general, special, ordinary or extraordinary, and any license, fee,
charge, excise or imposition imposed, assessed or levied on or with respect to
the Building or the Project or any part thereof, or any legal or equitable
interest of Landlord therein, by any Federal, State, County, City or other
political subdivision or public authority having the direct or indirect power to
tax, including, without limitation, any improvement district or any community
facilities district, as well as any government or private cost sharing agreement
assessments made for the purpose of augmenting or improving the quality of
services and amenities normally provided by government agencies and any tax,
fee, charge, imposition or excise described in subsection 9.01(b) below.
Notwithstanding anything to the contrary contained herein, “Real Property Taxes”
shall not include: (i) any net income taxes, franchise taxes, or any succession,
estate or inheritance taxes of Landlord, (ii) any federal or state income taxes
or gift, capital stock, conveyance or transfer taxes levied or assessed on
Landlord or against the Project, or (iii) penalties incurred as a result of
Landlord’s negligence, inability or unwillingness to make payments of, and/or to
file any tax or informational returns with respect to any Real Property Taxes,
when due. If Landlord receives a refund of Real Property Taxes or a credit
against its future Real Property Taxes for any calendar year during the Lease
Term for which Tenant paid



--------------------------------------------------------------------------------

Tenant’s Share of Taxes, Landlord shall, at its election, either pay to Tenant,
or credit against subsequent payments of Rent due hereunder, an amount equal to
Tenant’s Share of the refund, net of any reasonable expenses incurred by
Landlord in achieving such refund; provided, however, if this Lease shall have
expired or is otherwise terminated, Landlord shall refund in cash any such
refund or credit due to Tenant within thirty (30) days after Landlord’s receipt
of such refund or its receipt of such credit against future Real Property Taxes.
Landlord’s obligation to so refund to Tenant any such refund or credit of Taxes
shall survive such expiration or termination.

(b) Except as otherwise expressly provided hereinbelow, if at any time during
the Lease Term, the State of California or any political subdivision of the
state, including any county, city, city and county, public corporation,
district, or any other political entity or public corporation of this state,
levies or assesses against Landlord a tax, fee, charge, imposition or excise on
rents under leases of space in the Building or the Project, the square footage
of the Building or the Project, the act of entering into leases of space in the
Building or the Project, or the occupancy of tenants of the Building or the
Project, or levies or assesses against Landlord any other tax, fee, or excise,
however described, including, without limitation, a so-called value added,
business license, transit, commuter, environmental or energy tax fee, charge or
excise or imposition related to the Building or the Project, as a direct
substitution in whole or in part for, or in addition to, any Real Property Taxes
(collectively, “Additional Real Property Taxes”), then the same shall be
included in “Real Property Taxes” for all purposes hereunder; provided that,
notwithstanding the foregoing, if any such Additional Real Property Taxes
pertain solely to (i) Rent under this Lease (as opposed to under all leases of
space in the Building or the Project), (ii) the square footage of the Premises
(as opposed to the square footage of the Building or the Project), (iii) the act
of entering into this Lease, or (iv) the occupancy of Tenant (as opposed to all
tenants or occupants of the Building or the Project) (as opposed to all leases
of space in the Building or the Project), then such Additional Real Property
Taxes shall not be included in “Real Property Taxes,” and shall be the sole
obligation and liability of Tenant and shall be paid by Tenant, as Additional
Rent, ten (10) days before delinquency (or, if such Additional Real Property
Taxes are levied against Landlord or Landlord’s property, then Landlord shall
pay the same before delinquency and Tenant shall reimburse Landlord the amount
of the same within ten (10) days after written demand accompanied by a copy of
Landlord’s tax bill); and further provided that, if any such Additional Real
Property Taxes pertain not only to the Project, but to additional property of
Landlord located outside the Project as well, then “Real Property Taxes” shall
only include a portion of such Additional Real Property Taxes, which portion
shall be computed upon the amounts and at the rates that otherwise would be
payable if the Project were the only property of Landlord.

(c) Landlord shall provide Tenant with copies of all tax and assessment bills on
the Premises promptly upon Landlord’s receipt of Tenant’s written request
therefor, and Landlord shall also provide to Tenant evidence of payment promptly
upon Landlord’s receipt of Tenant’s written request therefor.

(d) With respect to taxes and assessments which may lawfully be paid in
installments, “Real Property Taxes” for any period during the Lease Term shall
include only such portion of the same which is payable within such period and
any interest payable thereon computed (whether or not such is the case) as if
Landlord had elected to pay the same over the longest period permitted by law.



--------------------------------------------------------------------------------

(e) If Landlord shall obtain any abatement or refund on account of any Real
Property Taxes or other Additional Real Property Taxes as to which Tenant shall
have made payments hereunder, then Landlord shall promptly refund to Tenant an
equitable portion of any such abatement or refund, after deducting therefrom the
reasonable costs and expenses incurred by Landlord in obtaining such abatement
or refund.

Section 9.02 Proration for Partial Years

If any Real Property Taxes paid by Tenant shall cover any period prior to the
Commencement Date or after the Expiration Date, then Tenant’s Share of such Real
Property Taxes shall be prorated on a day-for-day basis to cover only the period
of time within the applicable tax fiscal year during which this Lease shall be
in effect.

Section 9.03 Personal Property Taxes

(a) Tenant shall pay prior to delinquency all taxes imposed, assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Tenant contained in the Premises or elsewhere. When possible, Tenant
shall cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
Landlord.

(b) If any of Tenant’s said personal property shall be assessed with Landlord’s
real property, Tenant shall pay to Landlord, as Additional Rent, the amount of
taxes attributable to Tenant’s personal property within ten (10) days after
receipt of a written statement thereof.

(c) If Tenant shall fail to pay any such taxes, Landlord shall have the right to
pay the same, in which case Tenant shall repay such amount to Landlord, as
Additional Rent, with Tenant’s next installment of Rent, together with interest
at the Agreed Rate.

ARTICLE X

UTILITIES

Tenant shall pay, prior to delinquency and throughout the Lease Term, all
charges for water, gas, heating, ventilation, air conditioning, cooling, sewer,
telephone, electricity, garbage, janitorial service and all other services and
utilities supplied to the Premises, including Tenant’s Share of any such
services or utilities which are not separately metered for or billed to the
Premises. All charges for utilities and services which are provided by Landlord
directly to Tenant or the Premises shall be paid by Tenant to Landlord within
ten (10) days after receipt of an invoice therefor. All other charges for
utilities and services shall be included in Operating Expenses recoverable by
Landlord in accordance with Article IV. The disruption, failure, lack or
shortage of any service or utility with respect to the Premises, the Building or
the Project due to any cause whatsoever shall not affect any obligation of
Tenant hereunder, and Tenant shall faithfully keep and observe all the terms,
conditions and covenants of this Lease and pay all Rent due hereunder, all
without diminution, credit or deduction; provided, however, if such disruption,
failure, lack or shortage is caused by Landlord’s failure to observe or perform
its obligations



--------------------------------------------------------------------------------

hereunder, then, within five (5) business days after receipt of written notice
from Tenant specifying such failure, Landlord shall initiate the cure of such
failure and thereafter shall diligently prosecute said cure to completion.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Section 11.01 Landlord’s Consent Required

Except as provided in Section 11.02, Tenant shall not voluntarily or by
operation of law assign, transfer, mortgage, sublet, license or otherwise
transfer or encumber all or any part of Tenant’s interest in this Lease or in
the Premises or any part thereof, without Landlord’s prior written consent;
provided, however, Landlord shall not unreasonably withhold its consent to an
assignment of this Lease or a subletting of all or a portion of the Premises.
Landlord shall respond in writing to Tenant’s request for consent hereunder
within fifteen (15) days of Landlord’s receipt of Tenant’s written request
therefor, provided that such request is accompanied by any materials reasonably
requested by Landlord in connection with such transfer, and any attempted
assignment, transfer, mortgage, encumbrance, subletting or licensing without
such consent shall be void, and shall constitute a breach of this Lease. Tenant
shall reimburse Landlord upon demand for Landlord’s reasonable costs and
expenses (including attorneys’ fees, architect fees and engineering fees)
involved in reviewing any request for consent whether or not such consent is
granted.

Section 11.02 Tenant Affiliates

Tenant, without Landlord’s prior written consent, but upon not less than
ten (10) business days prior written notice to Landlord, may assign this Lease,
or sublet all or any portion of the Premises, to any business entity which
controls, is controlled by, or is under common control with Tenant, or to any
business entity resulting from the merger or consolidation with Tenant, or to
any person or entity which acquires all of Tenant’s stock (“Affiliate”),
provided that said assignee or sublessee (i) has a net worth equal to or greater
than that of Tenant as of the date of this Lease or the date on which such
transfer occurs, whichever is greater, and (ii) assumes, in full, the
obligations of Tenant under this Lease.

Section 11.03 No Release of Tenant

Regardless of whether or not Landlord’s consent is required or obtained, no
subletting or assignment (including, without limitation, to an Affiliate) shall
release Tenant of Tenant’s obligations under this Lease or alter the primary
liability of Tenant to pay the Rent and to perform all other obligations to be
performed by Tenant hereunder. The acceptance of Rent by Landlord from any other
person shall not be deemed consent to any subsequent assignment or subletting.
In the event of any default in the payment of Rent or performance of any
obligation hereunder by any assignee or successor of Tenant, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against said assignee or successor.



--------------------------------------------------------------------------------

Section 11.04 Excess Rent

In the event Landlord shall consent to a sublease or an assignment, Tenant shall
pay to Landlord, as Additional Rent, fifty percent (50%) of all sums (including
the fair market value of all non-cash consideration) collected or received by
Tenant from a sublessee or assignee which are in excess of the Base Rent and
Additional Rent due and payable with respect to the subject space pursuant to
Article IV for the time period encompassed by the sublease or assignment term,
after first deducting reasonable leasing commissions, reasonable attorney’s fees
not in excess of $2,500 and tenant improvement costs paid by Tenant with respect
to such sublease or assignment, the amount of such commissions, attorney’s fees
and tenant improvement costs being amortized over the term of such sublease or
assignment for the purposes of this Section 11.04. With respect to an
assignment, Tenant shall make such payment on the effective date of such
assignment. With respect to a sublease, Tenant shall make such payment, in
advance, on a monthly basis with its regularly scheduled Base Rent payments.

Section 11.05 Information to be Provided

Tenant’s written request to Landlord for consent to an assignment or subletting
or other form of transfer shall be accompanied by (a) the name and legal
composition of the proposed transferee; (b) the nature of the proposed
transferee’s business to be carried on in the Premises; (c) the terms and
provisions of the proposed transfer agreement (including, without limitation, a
description of the portion of the Premises to be transferred, and the effective
date of the proposed transfer); (d) a copy of all executed and/or proposed
documentation pertaining to the proposed transfer; and (e) such financial and
other reasonable information as Landlord may request concerning the proposed
transferee.

ARTICLE XII

DEFAULTS; REMEDIES

Section 12.01 Defaults

The occurrence of any one or more of the following events shall constitute a
material default and breach of this Lease by Tenant:

(a) The failure by Tenant to make any payment of Base Rent as and when due
within five (5) business days following written notice from Landlord that the
same is past due. It is expressly understood that a material default and breach
will occur for Tenant’s failure to timely pay Base Rent without any obligation
by Landlord to deliver any notice, written or otherwise, if Landlord has
previously given Tenant written notice under this Article XII once in any twelve
(12) month period preceding the current failure by Tenant to timely pay an
installment of Base Rent;

(b) The failure by Tenant to make any payment of any other sum owing under this
Lease as and when due, if such failure continues for a period of three (3) days
after written notice thereof from Landlord to Tenant. In the event that Landlord
serves Tenant with a Notice to Pay Rent or Quit in the form required by
applicable law, such Notice shall constitute the notice required by this
paragraph;



--------------------------------------------------------------------------------

(c) Tenant’s failure to provide (i) any instrument or assurance as required by
Section 7.05 or (ii) estoppel certificate as required by Section 15.01 or
(iii) any document subordinating this Lease to a Lender’s deed of trust as
required by Section 17.13, if any such failure continues for ten (10) business
days after written notice of the failure. In the event Landlord serves Tenant
with a Notice to Perform Covenant or Quit in the form required by applicable
law, such Notice shall constitute the notice required by this paragraph;

(d) The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Tenant, other than
described in paragraphs (a), (b), (c) or (d) of this Section 12.01, if such
failure continues for a period of fifteen (15) business days after written
notice thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s default is such that more than fifteen (15) business days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said fifteen (15) business day
period and thereafter diligently prosecutes such cure to completion. In the
event Landlord serves Tenant with a Notice to Perform Covenant or Quit in the
form required by applicable law, such Notice shall constitute the notice
required by this paragraph;

(e) (i) The making by Tenant of any general arrangement or assignment for the
benefit of creditors; (ii) the filing by Tenant of a voluntary petition in
bankruptcy under Title 11 U.S.C. or the filing of an involuntary petition
against Tenant which remains uncontested for a period of sixty (60) days;
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease; or (iv) the attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, provided, however, in the event that any
provisions of this Section 12.01(e) is contrary to any applicable law, such
provision shall be of no force or effect;

(f) The discovery by Landlord that any financial statement given to Landlord by
Tenant, or any guarantor of Tenant’s obligations hereunder, was materially
false; and

(g) The occurrence of a material default and breach by Tenant under any other
Lease between Tenant and Landlord for premises in the Building or Project.

Section 12.02 Remedies

In the event of any such material default and breach by Tenant, Landlord may at
any time thereafter, and without limiting Landlord in the exercise of any right
or remedy which Landlord may have by reason of such default and breach:

(a) Terminate Tenant’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord. In such event Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default including, but not limited to, (i) the cost of recovering possession of
the Premises including reasonable attorney’s fees related thereto; (ii) the
worth at the time of the award of any unpaid Rent that had been earned at the
time of the termination, to be computed by allowing interest at the Agreed Rate
but in no



--------------------------------------------------------------------------------

case greater than the maximum amount of interest permitted by law, (iii) the
worth at the time at the time of the award of the amount by which the unpaid
Rent that would have been earned between the time of the termination and the
time of the award exceeds the amount of unpaid Rent that Tenant proves could
reasonably have been avoided, to be computed by allowing interest at the Agreed
Rate but in no case greater than the maximum amount of interest permitted by
law, (iv) the worth at the time of the award of the amount by which the unpaid
Rent for the balance of the Lease Term after the time of the award exceeds the
amount of unpaid Rent that Tenant proves could reasonably have been avoided, to
be computed by discounting that amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one percent (1%),
(v) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform obligations under this Lease,
including, but not limited to, brokerage commissions and advertising expenses,
expenses of remodeling the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant, and
(vi) any other amounts, in addition to or in lieu of those listed above, that
may be permitted by applicable law.

(b) Maintain Tenant’s right to possession as provided in Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations), in which case this
Lease shall continue in effect whether or not Tenant shall have abandoned the
Premises. In such event Landlord shall be entitled to enforce all of Landlord’s
rights and remedies under this Lease, including the right to recover the Rent as
it becomes due hereunder.

(c) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state of California.

Section 12.03 Default by Landlord

Landlord shall not be in default under this Lease unless Landlord fails to
perform obligations required of Landlord within fifteen (15) business days after
receipt of written notice from Tenant to Landlord and to the holder of any first
mortgage or deed of trust covering the Premises whose name and address shall
have theretofore been furnished to Tenant in writing, specifying that Landlord
has failed to perform such obligation; provided, however, that if the nature of
Landlord’s obligation is such that more than fifteen (15) business days are
reasonably required for performance then Landlord shall not be in default if
Landlord commences performance within such fifteen (15) business day period and
thereafter diligently prosecutes the same to completion. In the event Landlord
does not commence performance of any maintenance or repair required of Landlord
hereunder within the fifteen (15) business day period provided herein, and in
the event that such maintenance or repair relates to improvements which are
wholly within the Premises (not including any Building core systems or
equipment), Tenant may perform such maintenance or repair, and Tenant shall be
entitled to prompt reimbursement by Landlord of Tenant’s reasonable costs and
expenses in taking such action, together with interest thereon at the Agreed
Rate. Tenant waives any right to terminate this Lease or to vacate the Premises
on Landlord’s default under this Lease. Tenant’s sole remedy on Landlord’s
default is an action for damages or injunctive or declaratory relief.



--------------------------------------------------------------------------------

Section 12.04 Late Charges

Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent and
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed on Landlord by the terms of any mortgage
or trust deed covering the Premises. Accordingly, if any installment of Rent or
any other sum due from Tenant shall not be received by Landlord or Landlord’s
designated agent within five (5) days after such amount is due and owing, Tenant
shall pay to Landlord a late charge equal to five percent (5%) of the amount
which is past due. Notwithstanding the above, once every twelve (12) months
during the Lease Term, Tenant shall be entitled to written notice of non-receipt
of Rent from Landlord, and Tenant shall not be liable for any late charge,
interest or other late fee hereunder if such Rent is received by Landlord within
three (3) business days after Tenant’s receipt of such written notice from
Landlord. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder.

Section 12.05 Landlord’s Right to Perform Tenant’s Obligations

All obligations to be performed or observed by Tenant under this Lease shall be
performed or observed by Tenant at Tenant’s expense and without any reduction of
Rent. Landlord may perform or observe any obligation of Tenant which is in
default hereunder after the specified cure period, without waiving Landlord’s
other rights and remedies for Tenant’s failure to perform or observe any
obligations under this Lease and without releasing Tenant from any such
obligations. Within thirty (30) days after receiving a statement from Landlord,
Tenant shall pay to Landlord the amount of expense reasonably incurred by
Landlord in performing or observing Tenant’s obligation.

ARTICLE XIII

CONDEMNATION OF PREMISES.

Section 13.01 Total Condemnation

If the entire Premises shall be taken by condemnation at any time during the
Lease Term (whether by exercise of governmental power or the sale or transfer by
Landlord to any condemnor under threat of condemnation or while proceedings for
condemnation are pending) such that there does not remain a portion suitable for
occupation, then this Lease shall terminate as of the date transfer of
possession is required. Upon such condemnation, all Rent shall be paid up to the
date transfer of possession is required, and Tenant shall have no claim against
Landlord or the award for the value of the unexpired portion of the Lease Term.

Section 13.02 Partial Condemnation

Except as otherwise provided in this Section 13.02, if any portion of the
Premises is taken by condemnation during the Lease Term (whether by exercise of
governmental power or the sale



--------------------------------------------------------------------------------

or transfer by Landlord to any condemnor under threat of condemnation or while
proceedings for condemnation are pending) and Tenant cannot reasonably conduct
its business, then Tenant may terminate this Lease. In addition, if more than
thirty-three percent (33%) of the total Rentable Area of the Premises is taken
by condemnation, then Landlord shall have the right to terminate this Lease
effective as of the date transfer of possession is required. Tenant and Landlord
may elect to exercise their respective rights to terminate this Lease pursuant
to this Section 13.02, if at all, by delivering written notice to the other
party within thirty (30) days after receipt of notice of such condemnation. All
Rent shall be paid up to the date of termination, and Tenant shall have no claim
against Landlord for the value of the unexpired portion of the Lease Term. If
this Lease shall not be terminated, then the Rent reserved herein shall be
prorated on the basis the of the Rentable Area of the portion of the Premises
retained by Tenant in proportion to the Rentable Area contained in the Premises
immediately prior to the partial taking. If Tenant’s continued use of the
Premises requires alterations and repair by reason of a partial taking, all such
alterations and repair shall be made by Tenant at Tenant’s expense. Tenant
waives all rights it may have under California Code of Civil Procedure
Section 1265.130 or otherwise, to terminate this Lease based on partial
condemnation.

Section 13.03 Award to Tenant

In the event of any condemnation (whether total or partial), Tenant shall have
the right to claim and recover from the condemning authority such compensation
as may be separately awarded or recoverable by Tenant for loss of Tenant’s
improvements, business fixtures, or equipment belonging to Tenant immediately
prior to the condemnation. In the event of any condemnation (whether total or
partial), the entire condemnation award shall belong to Landlord (including,
without limitation, any “bonus value” of the leasehold estate - OR - amount
attributable to any excess of the market value of the Premises for the remainder
of the Lease Term over the then present value of the Rent payable for the
remainder of the Lease Term), and Tenant shall have no right to recover from
Landlord or from the condemning authority for any claims arising out of such
taking; provided, however, notwithstanding the foregoing, as long as the award
payable to Landlord is not reduced thereby, Tenant shall have the right to make
a separate claim in the condemnation proceeding for, and to recover from the
condemning authority, such compensation as may be separately awarded or
recoverable by Tenant for (a) loss of Tenant’s business fixtures, or equipment
belonging to Tenant immediately prior to the condemnation, and (b) the taking of
the unamortized value (using the Lease Term as the amortization period) of any
Tenant Improvements paid for by Tenant which are not removed by Tenant.

ARTICLE XIV

ENTRY BY LANDLORD

Tenant shall permit Landlord and its employees, agents and contractors upon
advance notice (except in case of emergency, in which event no notice shall be
necessary) to enter the Premises and all parts thereof (i) at all reasonable
times for any of the following purposes: to inspect the Premises; to maintain
the Premises; to make such repairs to the Premises as Landlord is obligated or
may elect to make; and to make repairs, alterations or additions to any other
portion of the Building; and (ii) upon forty-eight (48) hours notice (which may
be oral) for any of the following purposes: to show the Premises and to post
“For Lease” signs for the purposes



--------------------------------------------------------------------------------

of re-letting the Premises during the last twelve (12) months of the Lease Term;
to show the Premises to prospective lenders or purchasers of the Building; and
to post notices of nonresponsibility. Landlord shall have such right of entry
without any abatement of Rent to Tenant. Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant’s
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby, except that such waiver shall
not apply to any actual, out-of-pocket damages incurred by Tenant in connection
with Landlord’s entry in the Building when such loss or damage is due to
Landlord’s negligence or willful misconduct.

ARTICLE XV

ESTOPPEL CERTIFICATE

Section 15.01 Tenant’s Statement

Tenant shall, at any time upon not less than fifteen (15) days’ prior written
notice from Landlord, execute, acknowledge and deliver to Landlord a statement
(i) certifying, if true, that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying,
if true, that this Lease, as so modified, is in full force and effect) and the
date to which the Rent and other charges are paid in advance, if any;
(ii) acknowledging, if true, that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord or Tenant hereunder, or specifying such
defaults if any are known or claimed; and (iii) certifying or acknowledging, if
true, such other matters as are requested by any prospective lender or purchaser
of the Building which are reasonably related to the loan or sale transaction.
Any such statement may be conclusively relied upon by any prospective lender or
purchaser of the Building.

ARTICLE XVI

LIMITATIONS ON LANDLORD’S LIABILITY

If Landlord shall fail to perform any covenant, term or condition of this Lease
upon Landlord’s part to be performed, and if as a consequence of such default
Tenant shall recover a money judgment against Landlord, such judgment shall be
satisfied only out of the interest of Landlord in the Building. Neither Landlord
nor any Landlord Parties shall have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Article XVI shall inure to the benefit of Landlord’s
and all Landlord Parties’ present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor any Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.



--------------------------------------------------------------------------------

ARTICLE XVII

GENERAL PROVISIONS

Section 17.01 Severability

The invalidity of any provision of this Lease shall in no way affect the
validity of any other provision hereof.

Section 17.02 Agreed Rate Interest on Past-Due Obligations

Except as expressly herein provided, any amount due to either party not paid
when due shall bear interest at the Bank of America prime rate plus two
percent (2%) (“Agreed Rate”). Payment of such interest shall not excuse or cure
any default by Tenant under this Lease. Despite any other provision of this
Lease, the total liability for interest payments shall not exceed the limits, if
any, imposed by the usury laws of the State of California. Any interest paid in
excess of those limits shall be refunded to the payor by application of the
amount of excess interest paid against any sums outstanding in any order that
payee requires. If the amount of excess interest paid exceeds the sums
outstanding, the portion exceeding those sums shall be refunded in cash to the
payor by the payee.

Section 17.03 Time of Essence

Time is of the essence in the performance of all obligations under this Lease.

Section 17.04 Submission of Lease

The submission of this Lease to Tenant shall be for examination purposes only,
and does not and shall not constitute a reservation of or option for Tenant to
lease, or otherwise create any interest of Tenant in the Premises or any other
premises situated in the Project. Execution of this Lease by Tenant shall be
irrevocable. The return to Landlord of Tenant-executed copies of this Lease
shall not be binding upon Landlord, notwithstanding any preparation or
anticipatory reliance or expenditures by Tenant or any time interval, until
Landlord has in fact executed and actually delivered a fully-executed copy of
this Lease to Tenant.

Section 17.05 Incorporation of Prior Agreements and Exhibits

This Lease (including Exhibits A, B, C, D, E, F, G and H and Schedules 1, 2 and
3) contains all agreements of the parties with respect to any matter mentioned
herein. No prior agreement or understanding pertaining to any such matter shall
be effective. This Lease may be modified in writing only, signed by the parties
in interest at the time of the modification. Except as otherwise stated in this
Lease, Tenant hereby acknowledges that neither the Landlord nor any employees or
agents of the Landlord has made any oral or written warranties or
representations to Tenant relative to the condition or use by Tenant of said
Premises and Tenant acknowledges that Tenant assumes all responsibility
regarding the Occupational Safety Health Act, the legal use and adaptability of
the Premises and the compliance thereof with all applicable laws and regulations
in effect during the Lease Term except as otherwise specifically stated in this
Lease.



--------------------------------------------------------------------------------

Section 17.06 Notices

(a) Written Notice

Any notice required or permitted to be given hereunder shall be in writing and
shall be given by a method described in paragraph (b) below and shall be
addressed to Tenant or to Landlord, as the case may be, at the respective
address noted below next to the signature of such party. Either party may, by
notice to the other party, specify a different address for notice purposes. A
copy of all notices required or permitted to be given hereunder to Tenant or to
Landlord, as the case may be, shall be concurrently transmitted to such other
persons at such addresses as may hereafter be designated by Tenant or Landlord,
respectively, by notice to the other party; provided, however, no delay or
failure of delivery to any such persons shall affect the validity of the
delivery of such notice to Tenant or to Landlord, as the case may be.

(b) Methods of Delivery

(i) When personally delivered to the recipient, notice is effective upon
delivery. Delivery to the person apparently designated to receive deliveries at
the subject address (e.g., a receptionist) shall constitute personal delivery if
made during business hours.

(ii) When mailed by certified mail with return receipt requested, notice is
effective upon receipt if delivery is confirmed by a return receipt.

(iii) When delivered by recognized overnight courier service (e.g., Federal
Express, Airborne, United Parcel Service, DHL WorldWide Express) with charges
prepaid or charged to the sender’s account, notice is effective upon delivery if
delivery is confirmed by the courier service.

(c) Refused, Unclaimed or Undeliverable Notices

Any correctly addressed notice that is refused, unclaimed, or undeliverable
because of an act or omission of the party to be notified shall be considered to
be effective as of the first date that the notice was refused, unclaimed, or
considered undeliverable by the postal authorities, messenger, or overnight
courier service.

Section 17.07 Waivers

No waiver of any provision hereof shall be deemed a waiver of any other
provision hereof or of any subsequent breach of the same or any other
provisions. Any consent to, or approval of, any act shall not be deemed to
render unnecessary the obtaining of consent to or approval of any subsequent
act. The acceptance of Rent hereunder by Landlord shall not be a waiver of any
preceding breach by Tenant of any provision hereof, other than the failure of
Tenant to pay the particular Rent so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such Rent.

Section 17.08 Recording

Tenant may not record this Lease or a “short form” memorandum of this Lease.



--------------------------------------------------------------------------------

Section 17.09 Surrender of Possession; Holding Over

(a) At the expiration or earlier termination of this Lease, Tenant shall remove
shall remove all of Tenant’s equipment, trade fixtures, supplies, wall
decorations, signage, film or other protective coatings added to the exterior
windows by Tenant and other personal property from the Premises, the Building
and the Common Area and shall vacate the Premises, and surrender to Landlord
possession of the Premises and all improvements therein, broom clean and in as
good order and condition as when possession was taken by Tenant, excepting only
normal wear and tear and damage due to casualty not caused by Tenant or Tenant’s
agents, employees or contractors, and deliver to Landlord copies of all service
contracts and maintenance records kept by Tenant with respect to the Premises.
Notwithstanding the foregoing, Tenant shall not be required to remove from the
Premises at the expiration or termination of this Lease any of Tenant’s initial
Tenant Improvements to the Premises to the extent such Tenant Improvements were
approved by Landlord as part of the Approved Working Drawings (as defined in
Section 3.3 of the Work Letter Agreement attached hereto as Exhibit C). Except
for such normal wear and tear and damage due to casualty not caused by Tenant or
Tenant’s agents, employees or contractors, Tenant shall: (i) repair all damage
to the Premises, the interior and exterior of the Building and the Common Area
caused by Tenant’s removal of its property; (ii) patch and refinish, to
Landlord’s reasonable satisfaction, all penetrations made by Tenant or any
Tenant Parties to the roof, floor, interior or exterior walls or ceiling of the
Premises and the Building, whether or not such penetrations were made with
Landlord’s approval; (iii) repair or replace all stained or damaged ceiling
tiles, wall coverings and floor coverings to the reasonable satisfaction of
Landlord; and (iv) repair all damage caused by Tenant to the exterior surface of
the Building and to the paved surfaces of the Common Area and, where necessary,
replace or resurface same. Upon the expiration or earlier termination of this
Lease, Landlord may reenter the Premises and remove all persons and property
therefrom. If Tenant shall fail to surrender to Landlord the Premises, the
Building and the Common Area in the condition required by this Section 17.09(a)
at the expiration or earlier termination of this Lease, then Landlord, at
Tenant’s expense, may remove Tenant’s signs, property and/or improvements not so
removed and make such repairs and replacements not so made or hire, at Tenant’s
expense, independent contractors to perform such work. Tenant shall be liable to
Landlord for all costs incurred by Landlord in returning the Premises, the
Building and the Common Area to the required condition, together with interest
thereon at the Agreed Rate from the date incurred by Landlord until paid. Tenant
shall pay to Landlord the amount of all costs so incurred (including, without
limitation, costs of disposal, storage and insurance), together with interest at
the Agreed Rate, within five (5) business days after receipt of an invoice
therefor.

(b) If Tenant, with Landlord’s prior written consent, remains in possession of
the Premises after expiration of the Lease Term, and if Landlord and Tenant have
not executed an express written agreement as to such holding over, then such
occupancy shall be a tenancy from month-to-month on every applicable term,
condition and agreement contained herein (including the payment of Additional
Rent), except that monthly Base Rent shall be payable at a rate equivalent to
one hundred twenty-five percent (125%) of the monthly Base Rent in effect
immediately prior to such expiration.



--------------------------------------------------------------------------------

Section 17.10 Cumulative Remedies

No remedy or election hereunder by Landlord or Tenant shall be deemed exclusive
but shall, wherever possible, be cumulative with all other remedies at law or in
equity.

Section 17.11 Covenants and Conditions

Each provision of this Lease to be observed or performed by Tenant shall be
deemed both a covenant and a condition.

Section 17.12 Binding Effect; Choice of Law

Subject to any provisions hereof restricting assignment or subletting by Tenant
and subject to the provisions of Article XVI, this Lease shall bind the parties,
their personal representatives, successors and assigns. This Lease shall be
governed by the laws of the State of California.

Section 17.13 Lease to be Subordinate

Tenant agrees that this Lease is and shall be, at all times, subject and
subordinate to (a) the lien of any mortgage, deed of trust or other encumbrances
now existing or hereafter executed which Landlord may create against the
Premises, the Building or the Project, including all modifications, renewals,
extensions and replacements thereof, and (b) all ground or underlying leases now
existing or hereafter executed affecting the Building or the Project, including
all modifications, renewals, extensions and replacements thereof; provided,
however, that regardless of any default under any such mortgage, deed of trust
or other encumbrance or any sale of the Premises under such mortgage, deed of
trust or other encumbrance, and regardless of any default under any such ground
or underlying lease or any termination of any such ground or underlying lease,
so long as Tenant timely performs all covenants and conditions of this Lease and
continues to make all timely payments hereunder, this Lease and Tenant’s
possession and rights hereunder shall not be disturbed by any mortgagee,
beneficiary, or ground or underlying lessor, or anyone claiming under or through
any such mortgagee, beneficiary, or ground or underlying lessor. Tenant shall
execute and deliver any commercially reasonable documents confirming the
subordination of this Lease within ten (10) days after delivery of same by
Landlord, so long as the mortgagee, beneficiary, or ground or underlying lessor
agrees therein that this Lease will not be terminated if Tenant is not in
default following either the foreclosure of any such mortgage, deed or trust or
other encumbrance (or the granting of a deed in lieu thereof) or the termination
of any such ground or underlying lease. Tenant hereby agrees that any
Subordination, Nondisturbance and Attornment Agreement (“SNDA”) which is
substantially in the form attached hereto as Exhibit E shall be deemed to be
commercially reasonable for purposes of the immediately preceding sentence.
Notwithstanding any subordination of this Lease, in the event of either the
foreclosure of any such mortgage, deed or trust or other encumbrance (or the
granting of a deed in lieu thereof) or the termination of any such ground or
underlying lease, Tenant shall attorn to, and become the tenant of, the
successor to Landlord (i.e., such mortgagee, beneficiary or other successor to
Landlord by foreclosure or deed in lieu thereof, or such ground or underlying
lessor, as the case may be), at the option of such successor to Landlord;
provided however, in no event shall any such successor to Landlord (i) be liable
for



--------------------------------------------------------------------------------

any previous act or omission of Landlord under this Lease, (ii) be subject to
any offset, defense or counterclaim against Landlord which shall theretofore
have accrued to Tenant under this Lease, (iii) have any obligation with respect
to any security deposit or letter of credit, unless the same shall have been
paid or physically delivered to such successor, or (iv) be bound by any Rent
paid more than one month in advance to Landlord or any prior landlord or owner.
Notwithstanding anything herein to the contrary, Landlord shall use commercially
reasonable efforts to obtain from Landlord’s existing lender, at Tenant’s sole
expense, a SNDA in the form attached hereto as Exhibit E or on such other
standard form as is then used by such lender. If Landlord is unable to obtain
such an agreement, notwithstanding such commercially reasonable efforts, then
such failure shall not affect the validity of this Lease.

Section 17.14 Attorneys’ Fees

In the event any action or proceeding is brought by any party to enforce or
interpret the provisions of this Lease, or if any other action or proceeding is
brought arising out of or relating to this Lease, the prevailing party in such
action or proceeding shall be entitled to recover the reasonable fees of its
attorneys, experts and arbitrators, and other costs of suit.

Section 17.15 Signs

Tenant shall not place any signs outside the Premises (or visible from outside
the Premises) without Landlord’s prior written consent, which consent shall not
be unreasonably withheld or delayed; provided, however, any such signage shall
be subject to the terms of this Section 17.15. Tenant’s identification signage
and other signage, including any directional signage outside the Premises (or
visible from outside the Premises), shall be referred to herein, collectively,
as “Tenant’s Signage.” All aspects of Tenant’s Signage, including, but not
limited to, location, quality, design, color, style, lighting, size and
specifications, as applicable, shall be (i) consistent with Landlord’s signage
policy set forth on Exhibit D attached hereto and any other signage program for
the Building or the Project which may be in effect from time to time,
(ii) subject to Landlord’s prior written approval, in Landlord’s sole and
absolute discretion, and (iii) in compliance with all applicable governmental
laws, ordinances, rules, regulations, codes and approvals. Tenant shall be
responsible, at its sole cost and expense, for the installation, maintenance,
repair and replacement of Tenant’s Signage. Upon the expiration or earlier
termination of this Lease, Tenant shall, at Tenant’s sole cost and expense,
remove Tenant’s Signage and repair any damage resulting therefrom.
Notwithstanding anything to the contrary contained in this Section 17.15,
Landlord, at its election, shall have the right to perform any and all
installation, maintenance, repair, replacement and removal of Tenant’s Signage
and to repair any damage resulting therefrom, in which instance Tenant shall pay
to Landlord upon demand the cost of such installation, maintenance, repair,
replacement, removal and repair within ten (10) days after receipt of an
invoice. Tenant shall be responsible, at its sole cost and expense, for
obtaining all governmental approvals for Tenant’s Signage, provided that Tenant
shall not submit any applications or requests for governmental approvals without
first obtaining Landlord’s prior written approval thereof (which approval may be
withheld in Landlord’s sole and absolute discretion), and provided further that
Tenant shall provide written notice to Landlord of all hearings and meetings
with any applicable governmental authority regarding Tenant’s applications or
requests for governmental approvals not later than five (5) business days prior
thereto. Subject to the foregoing, upon request by Tenant from time to time,
Landlord agrees (at



--------------------------------------------------------------------------------

no cost to Landlord) to reasonably cooperate with Tenant in connection with
Tenant’s efforts to obtain all governmental approvals for Tenant’s Signage,
provided that Landlord shall have no obligation (and Tenant shall have no right)
to agree to or to comply with any conditions which may be imposed upon Landlord
or the Building or the Project in connection with any governmental approvals for
Tenant’s Signage. Tenant hereby acknowledges and agrees that the governmental
approvals for Tenant’s Signage are not conditions to the validity of this Lease,
and in the event Tenant fails to obtain any such approvals, this Lease shall
continue in full force and effect in accordance with its terms, except that
Tenant shall have no right with respect to Tenant’s Signage which is not so
approved. The rights contained in this Section 17.15 with respect to Tenant’s
Signage shall be personal to the originally named Tenant herein (“Original
Tenant”) or an Affiliate and may only be exercised by the Original Tenant or an
Affiliate (and not by any other assignee, subtenant or transferee) if the
Original Tenant or an Affiliate then occupies the entire Premises, and in all
instances shall apply only with respect to Tenant’s company name as of the date
of this Lease or a name otherwise approved by Landlord pursuant to this
Section 17.15. Should the name of Original Tenant be legally changed or should
Tenant’s Signage be assigned to an Affiliate (any such other name referred to
herein as a “New Name”), Tenant, at its sole cost and expense, shall be entitled
to modify Tenant’s name as the same appears on Tenant’s Signage to reflect
Tenant’s New Name, so long as Tenant’s New Name is not an Objectionable Name. As
used herein, the term “Objectionable Name” shall mean any name which relates to
an entity which is of a character or reputation, or is associated with a
political orientation or faction, which is inconsistent with the quality of the
Building or the Project, or which would otherwise reasonably offend a landlord
of similar Buildings in the vicinity of the Building.

Section 17.16 Merger

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, or a termination by Landlord, shall not work a merger, and
shall, at the option of Landlord, terminate all or any existing subtenancies or
may, at the option of Landlord, operate as an assignment to Landlord of any or
all of such subtenancies.

Section 17.17 Quiet Possession

Landlord covenants that Tenant, upon timely paying the Rent for the Premises and
timely observing and performing all of the covenants, conditions and provisions
on Tenant’s part to be observed and performed hereunder, shall have quiet
possession of the Premises for the Lease Term, subject to all of the covenants,
conditions and provisions of this Lease. The foregoing covenant is in lieu of
any other covenant express or implied.

Section 17.18 Easements

Landlord reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Landlord deems necessary or desirable,
and to cause the recordation of Parcel Maps and covenants, conditions and
restrictions, so long as such easements, rights, dedications, Maps and
covenants, conditions and restrictions do not unreasonably interfere with
Tenant’s use of or access to the Premises or Tenant’s parking rights granted
hereunder. Tenant shall sign any of the aforementioned or other documents, and
take such other actions, which are



--------------------------------------------------------------------------------

reasonably necessary or appropriate to accomplish such granting, recordation and
subordination of the Lease to same, upon request of Landlord, and failure to do
so within ten (10) business days after a written request to do so shall
constitute a material breach of this Lease, provided that Landlord shall
reimburse Tenant for Tenant’s reasonable out-of-pocket expenses (including
reasonable attorneys’ fees) necessarily incurred in the performance of Tenant’s
obligations under this Section 17.18.

Section 17.19 Authority

Each individual executing this Lease on behalf of a corporation, limited
liability company or partnership represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of such entity in
accordance with a duly adopted resolution of the governing group of the entity
empowered to grant such authority, and that this Lease is binding upon said
entity in accordance with its terms. Each party shall provide the other with a
certified copy of its resolution within thirty (30) days after execution hereof,
but failure to do so shall in no manner (i) be evidence of the absence of
authority or (ii) affect the representation or warranty.

Section 17.20 Force Majeure Delays

In any case where either party hereto is required to do any act (other than the
payment of money), and the performance of such act is prevented, delayed or
stopped due to Acts of God or Nature, war, terrorism, civil commotion, fire,
flood or other casualty, labor difficulties, shortages of labor or materials or
equipment, government regulations, delay by government or regulatory agencies
with respect to approval or permit process, unusually severe weather, the time
for performance of such act (whether designated by a fixed date, a fixed time or
a “reasonable time”) shall be deemed to be extended by the period of such
prevention, delay or stoppage.

Section 17.21 Hazardous Materials

(a) Definition of Hazardous Materials and Environmental Laws

“Hazardous Materials” means any chemical, substance, petroleum, pollutant,
product, waste or other material of any nature whatsoever (collectively called
“Hazardous Materials”) subject to regulation pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. sections 9601,
et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. section 1801, et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. section 6901, et
seq.; the Toxic Substances Control Act, 15 U.S.C. sections 2601, et seq.; the
Clean Air Act, 42 U.S.C. sections 7401 et seq.; the Clean Water Act, 33 U.S.C.
sections 1251, et seq.; the California Hazardous Waste Control Act, Health and
Safety Code sections 25100, et seq.; the California Hazardous Substances Account
Act, Health and Safety Code sections 26300, et seq.; the California Safe
Drinking Water and Toxic Enforcement Act, Health and Safety Code sections
25249.5, et seq.; California Health and Safety Code sections 25280, et seq.
(Underground Storage of Hazardous Substances); the California Hazardous Waste
Management Act, Health and Safety Code sections 25170.1, et seq.; California
Health and Safety Code sections 25501. et seq. (Hazardous Materials Response
Plans and Inventory); California Health and Safety Code sections 25214.9 et seq.
(Electronic Waste); or the Porter-Cologne Water Quality Control Act, California
Water Code sections 13000, et seq.; all of



--------------------------------------------------------------------------------

the foregoing as may be amended from time to time; or any other federal, state
or local statute, law, ordinance, resolution, code, rule, regulation, order or
decree regulating, relating to or imposing liability (including, but not limited
to, warning, disclosure, management, storage, disposal, release, response,
removal and remediation costs) or standards of conduct or performance concerning
any Hazardous Material as now or at any time hereafter may be in effect
(collectively, “Environmental Laws”).

(b) Use of Hazardous Materials

Tenant shall not cause or permit any Hazardous Materials to be brought upon,
kept or used in, on or about the Project by Tenant, its agents, employees,
contractors, licensee, guests, visitors or invitees without the prior written
consent of Landlord. Landlord shall not unreasonably withhold such consent so
long as Tenant demonstrates to Landlord’s reasonable satisfaction that such
Hazardous Materials and the quantity thereof are necessary or useful to Tenant’s
business and will be used, kept and stored in a manner that complies with all
applicable Environmental Laws. Tenant shall, at all times, provide any required
warnings or disclosure, and shall use, keep, store, and handle all such
Hazardous Materials in or about the Project in compliance with all applicable
Environmental Laws. Tenant shall not treat or dispose of Hazardous Materials at
the Project. Tenant shall properly dispose of Hazardous Materials at a off-site
facility in accordance with Environmental Laws, and shall properly remove all
Hazardous Materials used or brought onto the Project during the Lease Term from
the Project prior to the expiration or earlier termination of the Lease.

(c) Tenant’s Environmental Indemnity

Tenant agrees to indemnify and hold Landlord harmless from any liabilities,
losses, claims, damages, penalties, fines, attorney fees, expert fees, court
costs, remediation costs, investigation costs, or other expenses resulting from
or arising out of a breach of this Section 17.21 or the use, storage, treatment,
transportation, release, presence, generation, or disposal of Hazardous
Materials on, from or about the Project, and/or subsurface or ground water,
after the Delivery Date from an act or omission of Tenant (or Tenant’s
successor), its agents, employees, invitees, vendors or contractors. It is
understood by the parties that Tenant shall not be responsible under this
subsection for any Hazardous Materials introduced to the Project prior to the
Delivery Date by anyone other than Tenant or Tenant’s Agents.

(d) Tenant’s Obligation to Promptly Remediate

If the presence of Hazardous Materials on the Premises after the Delivery Date
is a result from an act or omission of Tenant (or Tenant’s successors), its
agents, employees, invitees, vendors, contractors, guests, or visitors and such
Hazardous Materials contaminate the Project or any water or soil beneath the
Project, Tenant shall promptly take all action necessary or appropriate to
investigate and remedy that contamination, at its sole cost and expense,
provided that Landlord’s consent to such action shall first be obtained, which
consent shall not be unreasonably withheld, conditioned or delayed.



--------------------------------------------------------------------------------

(e) Notification

Landlord and Tenant each agree to promptly notify the other of (i) any release
of Hazardous Materials in, on or about the Premises or the Building, and
(ii) any communication received from any governmental entity concerning
Hazardous Materials or the violation of Environmental Laws that relate to the
Project.

Section 17.22 Modifications Required by Landlord’s Lender.

If any current or prospective lender or ground lessor for the Building or the
Project requests a modification of this Lease that will not increase Tenant’s
cost or expense or materially and adversely change Tenant’s rights and
obligations hereunder, then this Lease shall be so modified and Tenant shall
execute whatever documents are required by such lender or ground lessor and
deliver the same to Landlord within ten (10) days after the request.

Section 17.23 Brokers

Landlord and Tenant represent and warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, except for the real estate brokers named in the Summary
(collectively, the “Brokers”) and that they know of no other real estate broker
or agent who is entitled to a commission or finder’s fee in connection with this
Lease. Each party shall indemnify, protect, defend, and hold harmless the other
party against all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including reasonable attorneys’ fees) for any leasing
commission, finder’s fee, or equivalent compensation alleged to be owning on
account of the indemnifying party’s dealings with any real estate broker or
agent other than the Brokers. Landlord shall pay a commission to the Brokers in
accordance with the terms of a separate written agreement.

Section 17.24 Survival

All covenants and obligations arising out of this Lease shall survive the
expiration or earlier termination of this Lease and shall remain outstanding
until satisfied in full.

Section 17.25 List of Exhibits

 

EXHIBIT A:

  Real Property Legal Description, Project Site Plan and Premises Floor Plan

EXHIBIT B:

  Memorandum of Commencement of Lease Term and Schedule of Base Rent

EXHIBIT C

  Work Letter Agreement for Tenant Improvements and Interior Specification
Standards

EXHIBIT D

  Signage Exhibit

EXHIBIT E

  SNDA



--------------------------------------------------------------------------------

EXHIBIT F

  Intentionally Deleted

EXHIBIT G:

  Rules and Regulations

LANDLORD AND TENANT EACH HAS CAREFULLY READ AND HAS REVIEWED THIS LEASE AND BEEN
ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING AS TO EACH TERM AND PROVISION
CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOWS ITS INFORMED AND
VOLUNTARY CONSENT THERETO. EACH PARTY HEREBY AGREE THAT, AT THE TIME THIS LEASE
IS EXECUTED, THE TERMS AND CONDITIONS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH RESPECT TO THE
PREMISES.

Executed at San Diego, California, as of the reference date.

(Signatures continued on next page)



--------------------------------------------------------------------------------

LANDLORD:       ADDRESS:

BERNARDO SUMMIT LLC,

a California limited liability company

     

c/o Jay Paul Company

350 California Street, Suite 1905

San Francisco, CA 94104-1432

By:  

BERNARDO SUMMIT MANAGEMENT, INC.,

its managing member

      By:  

/s/ Jay Paul

        Jay Paul, its President and Secretary       TENANT:       ADDRESS:

LIONBRIDGE TECHNOLOGIES, INC.,

a Delaware corporation

     

1050 Winter Street, Suite 2300

Waltham, Massachusetts 02451

Attention: Mr. Derek Salisbury

By:  

/s/ Satish Maripuri

      (Before Commencement Date) Name:  

SATISH MARIPURI

  .       (Type or Print Name)       Title:  

COO

  .    

16550 West Bernardo Drive

San Diego, California 92127

       

Attention: Mr. Derek Salisbury

(After Commencement Date)